     Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 1 of 78 PageID #:221




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

NBA PROPERTIES, INC., MLB ADVANCED
MEDIA, L.P., MAJOR LEAGUE BASEBALL            Case No. 19-cv-04412
PROPERTIES, INC., NHL ENTERPRISES,
L.P., NFL PROPERTIES LLC, IMG COLLEGE         Judge Sharon Johnson Coleman
LICENSING, LLC, and BOARD OF REGENTS
FOR THE OKLAHOMA AGRICULTURAL                 Magistrate Judge Jeffrey Cummings
AND MECHANICAL COLLEGES,

                      Plaintiffs,

v.

YU ZICHENG, ZRNBA.COM, ZPNBA.COM,
ZOOQGD.XYZ, ZIRANMO.COM,
ZIDANXIU.COM, ZHU ZHU, ZHNBA.COM,
ZHIWEI WENG, ZAUGUST-NBA.ML,
ZAPRIL-NBA.ML,
YZJERSEYSWHOLESALE.ONLINE,
YYKSW.COM, YPNBA.COM, YNWXS.COM,
YINSI BAOHU YI KAI QI(HIDDEN BY
WHOIS PRIVACY PROTECTION SERVICE),
YAO LONG HE,
YANKEESFANPROSHOP.COM, YA JIE ZHU,
XTNBA.COM, XRNBA.COM, XQNBA.COM,
XPNBA.COM, XNDVSE.COM, XING JIAN
LI, XINAIMOTORS.COM, XIE JINSHAO,
XIAO WENQUAN, WU, WPNBA.COM,
WORLDFANSHOP.NET,
WINNERJERSEYS.COM,
WINDRAMASOCIETY.COM,
WILDOFFICIALAUTHENTICS.COM,
WILDJERSEYSHOP.COM,
WHOLESALESTORE2019.COM,
WHOLESALESHOPONLINE.COM,
WHOLESALERNFLJERSEYSCHINA.COM,
WHOLESALEOUTLETJERSEYS.COM,
WHOLESALENFLJERSEYS-SHOP.COM,
WHOLESALENFLJERSEYSSALE.US.COM,
WHOLESALENFLJERSEYSCOLLECTION.C
OM, WHOLESALENFLJERSEYS2019.COM,
WHOLESALENBAJERSEYS-CHEAP.COM,
WHOLESALENBABASKETBALLJERSEYSS
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 2 of 78 PageID #:222




HOP.COM,
WHOLESALEJERSEYSSITE.COM,
WHOLESALEJERSEYSCHINAPA.COM,
WHOLESALEJERSEYSCHINA4.COM,
WHOLESALEJERSEYSBAY.COM,
WHOLESALEJERSEYSAUTHENTICSHOP.C
OM,
WHOLESALEJERSEYOUTLETSONLINE.CO
M,
WHOLESALEJERSEYONLINESHOPBIZ.CO
M, WHOLESALEFOOTBALLWORLD.COM,
WHOLESALEFANSSPORT.COM,
WHOLESALEELITEJERSEYSDEAL.COM,
WHOLESALEDASH.CO,
WHOLESALECHEAPONLINE.COM,
WHOLESALECHEAPJERSEYSSHIPPING.CO
M, WHOLESALECHEAP-JERSEYS.COM,
WHITESOXFANSTORE.COM, WANG
YANJIE, VWNBA.COM, VTNBA.COM,
VQNBA.COM, VIVIAN CANNON,
VISTASUNZAL.COM, VIPREE.COM,
VIPCHEAPJERSEYS.US.COM, VINCENT
PACE, VIKINGSROOKIESTORE.COM,
VIKINGSFOOTBALLPRO.COM,
VIKINGSFANVIPSHOP.COM,
VIKINGSFANSPORTSHOP.COM,
UVECD2017.ORG, USPLAYERGEARS.COM,
USCARDINALSLOCKROOM.COM,
USAWHOLESALEJERSEYSHOP.COM,
USAFANSSPORT.COM,
USACHEAPNFLJERSEYSBIZ.COM,
UNIONJERSEYPRO.COM,
UNHESTORE.COM, TTOPJERSEYS.COM,
TRYTENTEK.COM, TRIJUNLIMITED.COM,
TRACEY SCHREIBER, TORIKOKI.COM,
TOPSNEAKERWHOLESALE.COM,
TOPPJERSEY.COM,
TOPNHLJERSEYS.COM,
TOPESTJERSEYS.COM, TOKYO-
GENKI.COM, TIMBERWOLVESGEAR.COM,
TIGERSSPORTSSTORE.COM, THOMAS
DAVIS, THETITANSFANSCLUB.COM,
THESEAHAWKSNFLFANATIC.COM,
THESEAHAWKSAUTHENTICONLINE.COM,
THEROCKETSSHOP.COM,
THERAPTORSSHOP.COM,

                                       2
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 3 of 78 PageID #:223




THENFLAPPARELSSHOP.COM,
THENBAWARRIORSSHOP.COM,
THEDOLPHINSFANSCLUB.COM,
THECAVALIERSSHOP.COM, TGNBA.COM,
TEXASRANGERSSTORE.COM,
TEXASRANGERSSHOP.COM,
TEXANSROOKIESPROSHOP.COM,
TEAMWILDSHOP.COM,
TEAMSTARSSHOP.COM,
TEAMSTARSPROSHOP.COM,
TEAMSHARKSSHOP.COM,
TEAMSENATORSSHOP.COM,
TEAMSENATORSPROSHOP.COM,
TEAMSABRESSHOP.COM,
TEAMROCKIESPROSHOP.COM,
TEAMREDWINGSPROSHOP.COM,
TEAMRANGERSPROSHOP.COM,
TEAMPENGUINSPROSHOP.COM,
TEAMPANTHERSPROSHOP.COM,
TEAMNUGGETSPROSHOP.COM,
TEAMNHLSTARSSHOP.COM,
TEAMNHLRANGERSPROSHOP.COM,
TEAMNHLLIGHTNINGSHOP.COM,
TEAMNHLLIGHTNINGPROSHOP.COM,
TEAMNHLGOLDENKNIGHTSSHOP.COM,
TEAMNHLDUCKSSHOP.COM,
TEAMLIGHTNINGPROSHOP.COM,
TEAMKINGSSHOP.COM,
TEAMKINGSPROSHOP.COM,
TEAMJETSSHOP.COM,
TEAMISLANDERSSHOP.COM,
TEAMHURRICANESPROSHOP.COM,
TEAMGOLDENKNIGHTSPROSHOP.COM,
TEAMFLYERSPROSHOP.COM,
TEAMFLAMESPROSHOP.COM,
TEAMDUCKSPROSHOP.COM,
TEAMCYCLEJERSEY.COM,
TEAMCOYOTESSHOP.COM,
TEAMCAPITALSPROSHOP.COM,
TEAMCANUCKSPROSHOP.COM,
TEAMCANADIENSSHOP.COM,
TEAMBRUINSPROSHOP.COM,
TEAMBREWERSSHOP.COM,
TEAMBLUESPROSHOP.COM,
TEAMBLUEJACKETSSHOP.COM,
TEAMBLUEJACKETSPROSHOP.COM,

                                       3
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 4 of 78 PageID #:224




TEAMBLACKHAWKSPROSHOP.COM,
TEAMAVALANCHESHOP.COM, TANG MEI
LAN, SWNBA.COM, SUSAN BATTLE,
SUPERVIPSTORE.COM,
SUPERCHEAPJERSEYSCHINA.US.COM,
SUN BOLDUC, STSAGE.COM,
STRATHWOODPARKRACING.COM,
STORMONTHDARLING.CO.UK,
STORETEAMPREDATORS.COM, STEWART
RIDING, STEVEN CHAPMAN, STEVE
BLOCK, STEVE BARRY, STEPHANIE
BARRIGA,
STEELERSFANATICPROSHOP.COM,
STARSOFFICIALAUTHENTICS.COM,
STADIUMAPPARELSHOP.COM,
SRNBA.COM, SPTOWNHOME.COM,
SPORTSPROGOODS.COM,
SPORTSPLAYGEAR.COM,
SPORTSNCAASHOP.COM, SPNBA.COM,
SOURCENBAFANS.COM, SOPHIA BERG,
SOLSHINESTRANDS.COM,
SOCIALSLURP.CO.UK,
SNEAKERSHOES.ORG,
SHOPTEAMPHILLIES.COM,
SHOPNBAGEARS.COM,
SHOPNBA.ONLINE, SHOPHP.XYZ,
SHOPCOLLEGEAPPAREL.COM,
SHIFANMEDIA.COM, SHGDSE.COM,
SHARRON WALTERS,
SHARKSOFFICIALAUTHENTICSHOPS.COM
, SHARKSGEARSTOREONLINE.COM,
SHANA SMITHERS, SHAJMARA RHODES,
SGNBA.COM, SFGIANTSUNIFORM.COM,
SCOTT BAINES,
SABRESJERSEYSTORE.COM, RPNBA.COM,
ROY BARNES, ROSA THORNTON,
ROOSEVELT CALDER,
ROOFINGCLEVELAND.CO.UK,
RONSHEDDY.COM, RONALD SUTTON,
RONALD STACY, ROBERTA AHN,
RNWSX.COM, RITACOOKSITALIAN.COM,
RINGHOLIC.COM, RICHARD SAUVE,
RICHARD GATES,
RETROSHOESONLINE.COM,
REDWINGSSTORE.COM,
REDSTEAMFANSTORE.COM,

                                       4
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 5 of 78 PageID #:225




REDSPLAYERFANSHOP.COM,
REDSOXFANSUNIFORM.COM,
REDSKINSROOKIESPROSHOP.COM,
REBECCA JONES, REBECCA BARDSLEY,
REALSHOESONLINE.COM,
RAYSFANSZONE.COM, RANDY
SHERWOOD, QING YANG, QENBA.COM,
Q2019SHOP.COM, PSGOX.COM,
PRORAIDERSAUTHENTIC.COM,
PRONHLJERSEYS.COM,
PROATHLETICEDGE.COM,
PRETTYNBAJERSEY.COM,
PREDATORSSHOPGEARONLINE.COM,
PPICKSHOP.COM, PLUTOSHOPS.COM,
PLAYGEARSALE.COM,
PLAYERGEARS.COM,
PLAYERFANSHOP.COM, PJNSE.SITE,
PIRATESTEAMFANSTORE.COM, PIN
LIANG, PIERRE CALDWELL, PHILIPP
DEUTSCH, PHILIP KNUTSEN,
PETAWILLIAMSPHOTOGRAPHY.COM,
PEGGY KEVIN, PAUL JOSEPH, PATRICK
MCGILL, PAN BINGZHANG,
PADRESFANPROSHOP.COM, PADDOCK
LUCIANA, PACKERSJERSEYS.SHOP,
OUTSPORTSHOP.COM, OPAUCO.COM,
ONLINEJORDANSHOES.COM,
ONLINEFOOTBALLWORLD.COM,
ONLINEAIRJORDANS.COM, ONEANDONE
PRIVATE REGISTRATION,
OLIVEJERSEY.COM,
OKCNBAJERSEY.COM,
OILERSJERSEY.COM,
OFFSHOREACEH.COM,
OFFICIALWIZARDSGEAR.COM,
OFFICIALWHITESOXPROSHOP.COM,
OFFICIALWARRIORSPROSHOPS.COM,
OFFICIALVIKINGSNFLONLINE.COM,
OFFICIALTHUNDERPROSTORE.COM,
OFFICIALSUNSPROSTORE.COM,
OFFICIALSABRESFANSTORE.COM,
OFFICIALREDSOXFANSTORE.COM,
OFFICIALPANTHERSONLINESTORE.COM,
OFFICIALPACERSPROSHOP.COM,
OFFICIALORIOLESTORE.COM,
OFFICIALOILERSFANSTORE.COM,

                                       5
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 6 of 78 PageID #:226




OFFICIALNHLJUST.COM,
OFFICIALNHLFREE.COM,
OFFICIALNHLFINE.COM,
OFFICIALNHLCOLD.COM,
OFFICIALNBASTOREWEB.COM,
OFFICIALNBASHOP.COM,
OFFICIALNBAGOOD.COM,
OFFICIALMLBMART.COM,
OFFICIALMAVERICKSFANSTORE.COM,
OFFICIALMAPLELEAFSFANSTORE.COM,
OFFICIALGOLDENKNIGHTSFANSTORE.CO
M, OFFICIALFOOTBALLMALL.COM,
OFFICIALFLYERSFANSTORE.COM,
OFFICIALEDMONTONOILERS.COM,
OFFICIALCOYOTESFANSTORE.COM,
OFFICIALCAPITALSFANSTORE.COM,
OFFICIALCANADIENSONLINES.COM,
OFFICIALBULLSFANSTORE.COM,
OFFICIALBLAZERSPROSHOP.COM,
OFFICIALBLACKHAWKSFANSTORE.COM,
OFFICIALAUTHENTICSF49ERSONLINE.CO
M,
OFFICIALAUTHENTICREDSOXSHOP.COM,
ODASIA NSABIMANA,
NYMETSFANSSTORE.COM, NRNBA.COM,
NOT DISCLOSED, NLWERS.COM, NICOLAS
HADLEY, NICKOLAS ROBERTS, NICK
GANAWAY, NICHOLAS MASTERSON, NI
KE, NHLNHLJERSEYS.SHOP,
NHLJERSEYSTORE.NET,
NHLJERSEYSSTORES.US.COM,
NHLJERSEYSHOCKEY.US.COM,
NHLJERSEYSCHINA.US.COM, NHL-
JERSEYS-CHINA.COM,
NHLISLANDERSTEAMSHOP.COM, NHL-
HOCKEYJERSEYS.US.COM,
NHLFANJERSEY.STORE,
NHLARTIKELKAUFEN.COM,
NFLVIPSHOPS.US, NFLVIPS.US,
NFLSVIP.US, NFLSHOPVIP.US,
NFLSHOPVIP.COM, NFLSHOPEE.COM,
NFLPRICES.COM, NFLONLINE.SHOP,
NFLOFFICIALSHOPS.COM,
NFLOFFCIALS.US, NFLOFFCIALS.COM,
NFLJERSEYSWHOLESALESTORE.US.COM,
NFLJERSEYSWHOLESALER.US.COM,

                                       6
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 7 of 78 PageID #:227




NFLJERSEYSWHOLESALEONLINE.US.CO
M, NFLJERSEYSWHOLESALENFL.US.COM,
NFLJERSEYSSTAR.COM,
NFLJERSEYSSALE.US.COM,
NFLJERSEYSONLINE.US.COM,
NFLJERSEYSHOP.US.COM,
NFLJERSEYSCHEAPGAME.COM,
NFLJERSEYSCHEAPBUSINESS.COM, NFL-
JERSEYS.ORG,
NFLJERSEYFREESHIPPINGSSHOP.COM,
NFLJERSEYFORSALECHEAP.COM,
NFLJERSEYCHINA.COM,
NFLELITEJERSEYSHOP.COM,
NFLCOLORRUSHJERSEY.COM,
NFLCHEAPJERSEYBIZ.COM,
NFLCHAMPSSHOP.NET, NFLBIN.COM,
NFL4U.US, NFEUM.XYZ,
NEWERAWHOLESALE.COM,
NEWERASNAPBACKHATS.COM,
NEWCHEAPJERSEYS.US.COM,
NEWCAPSWHOLESALE.TOP,
NESBVW.COM, NCAAPLAYERSHOP.COM,
NCAAFOOTBALL.STORE,
NBATSHIRTJERSEYS.COM,
NBASTOREJERSEY.TOP,
NBASTORE2020.COM, NBASHOPYI.SITE,
NBASHOPWU.SITE, NBASHOPSI.SITE,
NBASHOPSHISI.SITE,
NBASHOPSHIRUI.SITE,
NBASHOPSHIQI.SITE,
NBASHOPSHIJIU.SITE,
NBASHOPSHIER.SITE,
NBASHOPSHIBA.SITE, NBASHOPSHI.SITE,
NBASHOPSAN.SITE, NBASHOPQI.SITE,
NBASHOPJIU.SITE, NBASHOPER.SITE,
NBASHOPBA.SITE, NBASHOP2020.COM,
NBASHOP.PRO, NBASALEJERSEY.STORE,
NBAPROJERSEY.BIZ,
NBAPELICANSSHOP.COM,
NBAONLINESHOP.PRO,
NBAONLINEJERSEY.SITE,
NBALAKERSPROSHOP.COM,
NBAJERSEYSSPORTSSHOP.COM,
NBAJERSEYS-SHOP.US.COM,
NBAJERSEYSMEN.COM,
NBAJERSEYSMART.PRO,

                                       7
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 8 of 78 PageID #:228




NBAJERSEYSFORSALE.US.COM,
NBAJERSEYSFACTORY.COM,
NBAJERSEYSALE.PRO,
NBAJERSEYFAN.TOP,
NBAJERSEYFAN.PRO, NBAJERSEY.NAME,
NBAHAWKSSHOP.COM,
NBAFANJERSEY.SHOP,
NBAEQUIPSHOP.PRO,
NBACELTICSSHOP.COM,
NBABUCKSSHOP.COM,
NATIONALJERSEYSALE.COM,
NATHANIEL KIRTLEY, NAOSPORT.SHOP,
MYOWNROBOT.COM,
MYJERSEYSCLUB.COM, MYER GAVIN,
MUZEUSHKODER.ORG,
MOUSEINTHEMIRROR.COM,
MOONNUNI.COM, MONICA STEVENSON,
MONICA BENTLEY, MMJERSEYS.COM,
MLBWHITESOXSHOP.COM,
MLBPLAYERONLINE.COM, MLB-
JERSEYS.COM, MIRANDA PATNAUDE,
MINVIKINGSFANSHOP.COM,
MINNESOTAVIKINGSJERSEYS.US.COM,
MICHIGANSTATEFOOTBALLJERSEY.ORG,
MICHELLE NUNEZ, MICHAEL PALMER,
MICHAEL CORREA, MELBA SCHWARTZ,
MEGAN FLOYD, MAUREEN WISMER,
MATTHEW ADCOCK, MARTIN CHICK,
MARKSANDSPENCERSALE.STORE,
MARINERSFANSZONE.COM,
MAPLELEAFSOFFICIALAUTHENTICSHOPS
.COM, MAMIE JACKSON,
MAKESHOPONLINE.COM,
MAILLOTDEBASKET2018.COM, MABEL J.
MAESTAS, MA QIANG,
LUCKYJERSEYS.ROCKS,
LUCKYJERSEYS.FORSALE, LPPNBA.COM,
LOUISE MEDRANO, LOUIS MARSHALL,
LORRAINE GARCIA, LLOYD OCONNER,
LIU YUNKUN, LIU XIAOGUANG, LIU KE,
LISA WOO, LINJIN ZHAO, LINDA LUTZEN,
LINDA KRUSE, LIN DASHAN, LIA PETTIT,
LI QIYAN, LEVARTHOMAS.COM,
LEBRON16SHOES.COM, LEBRON16S.COM,
LARRY PENNINGTON, LARRY CARY, LAI
YIWANG, KNICKSSALE.COM,

                                       8
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 9 of 78 PageID #:229




KITSSOCCER.COM,
KITESPORTSSEATTLE.COM,
KINGSJERSEY.COM, KICKSVOGUE.ORG,
KEZHI JIE, KEVIN WOOD, KENNITH
KRONER, KENNETH BAEZ, KELLY
KNIGHT, KE ZHI JIE,
KCCHIEFSTEAMSTORE.COM, KAY REYES,
KATIEPASSIONFRUIT.COM, KASI
CHAVEZ, JUSTINKSTORE.COM, JUSTIN
GAUDIO, JULIANE HARTMANN, JULIA
BUCK, JUDY SWOFFORD,
JSPINGGOOD.COM, JRAHAVY.COM,
JOYCE BOUDREAU, JOSHUA C. POWERS,
JOSEPHINE HAMILTON, JOSE RUDD, JOSE
COLLINS, JORGE FORNEY,
JORDANFREE.COM, JOHN HOWARD, JOE
ELLIOTT, JIWNDS.COM,
JERSEYWARCHEAP.COM,
JERSEYVIP.XYZ,
JERSEYSWHOLESALEAUTHENTIC.COM,
JERSEYSTORESTYLE.COM,
JERSEYSORDER.SHOP,
JERSEYSNFLCHINA.US.COM,
JERSEYSMAP.COM,
JERSEYSFROMCHINA.US.COM,
JERSEYSFORCHEAP.US.COM,
JERSEYSFANSHOPONLINE.COM,
JERSEYSCINDIANS.COM,
JERSEYS4YOU.COM, JERSEYRAMS.COM,
JERSEYONLINES.COM,
JERSEYHOMEWORLD.COM,
JERSEYCNCHEAP.COM,
JERSEYCHEAPCHINABIZ.COM,
JERSEYCHEAPBIZWHOLESALE.COM,
JERRY EVANS, JERRY CHAVEZ, JENNIFER
SIVY, JEFFREY WRIGHT, JEAN GAINES,
JCGONGSI.COM,
JAGUARSFANSCLUB.COM, JACOB
MAYNARD, JACK WILLIAMS,
JAAKIEKKOPELIPAIDATSUOMI.ME,
IVORY MAXWELL, ISOJERSEYS.LINK,
ISLANDERSPROSTORE.COM, IRENE
MEHTA, IOWSKS.CO.UK, INSIDE-
COLORS.COM,
INDIANSTEAMSTOREONLINE.COM,
INDIANSFANSTORE.COM,

                                       9
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 10 of 78 PageID #:230




IKTVSHOW.COM, IHOMEJERSEY.COM,
ICEHOCKEYSUIT.COM, HUVI4.COM,
HURRICANESSHOP.COM, HU ZHONG,
HTMJERSEYSHOP.COM,
HOTSELLJERSEYS.CLUB,
HOSHACADEMY.COM,
HOCKEYSSHOP.COM,
HOCKEYREDWINGS.INFO,
HOCKEYJETSOFFICIALAUTHENTICSHOPS
.COM, HLIGAMUNICIPALFCTOL.COM,
HHJERSEYS.COM, HELENE JONES, HELEN
FLEISCHER, HE SHAN, HATSONLINE.XYZ,
HAT1AND.COM, HARSHITSHUKLA.COM,
GWENDOLYN SNYDER,
GRUPOGUERRA.COM,
GROVEHOUSEDUNLEER.COM, GREGORY
STERNBERG, GREGORY CHARLES,
GOVIPJERSEYS.NET, GO-VEGGIE.ORG,
GOODGATEE.COM,
GOJERSEYSMALL.COM,
GLORIACECILIAJIMENEZ.COM, GLORIA
PENNY, GLOBALFANJERSEYS.COM,
GIANTSROOKIESPROSHOP.COM, GARY
PULLEN, GARY LARKINS,
GAMEJERSEYSALE.COM,
FSTRIATLONPOZUELO.COM, FRED WALL,
FRANCES FIELD,
FLYERSTEAMGEARSTORE.COM,
FLORIDAPANTHERSJERSEY.COM,
FLORERIACUICUILCO.COM,
FLAMESJERSEY.COM, FENGCHUN PAN,
FASHIONWHOLESALEGEARS.NET,
FAROUP.COM,
FANSVIKINGSPROSHOP.COM,
FANSSPORTINGAPPAREL.COM,
EXPOBODAREAL.COM, EUNETART.ORG,
EUFORIAFOTOFILMS.COM, ERIC WADE,
ENSNW.COM, ENRIQUE HILLYARD,
EMANPEARLZONE.COM,
ELITEJERSEYSPRO.COM,
ELIMARREALTY.COM, ELENA JOY,
ELBAILBONDS.COM, EDWARD CROWELL,
ECOMBEAST.STORE, DUKSGLOBAL.COM,
DUCKSOFFICIALAUTHENTICSHOPS.COM,
DU KANG, DRIVE-4LIFE.CO.UK,
DREAMINTERPRETATIONBOOK.COM,

                                       10
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 11 of 78 PageID #:231




DOROTHY S. SAE, DONNA HENRY,
DISCOUNTFOOTBALLWORLD.COM, DIRK
SCHWEITZER, DIANNE TAYLOR,
DIAMONDBACKSGOODSSTORE.COM,
DERRICK GRIFFIN, DENROUT.COM, DEE
COLE, DEBORAH CARPENTER, DEBBY
BAKER, DEALHOCKEY.COM,
DCJERSEYS.INFO, DBJERSEYS.INFO,
DAVISDUNCAN.CO.UK, DAVID MATTHES,
DAVID HENDERSON, DAVID GILES,
DANROB.COM, DAN FILSON,
DALLASSTARSJERSEY.COM,
CYPRUSGADGETSHOPS.COM, CYNTHIA
WESTFIELD, CYCLINGJERSEYSET.COM,
CXNBA.COM, CWUED.COM,
CUSTOMNBABASKETBALLJERSEYS.COM,
CUSTOMJERSEYSHIRTS.COM,
CUSTOMIZEDJERSEYSMAKE.COM,
CURTIS CONNORS, CURTIS BOWSER,
CRNBA.COM, CRAIG CARTER,
COYOTESSHOP.COM,
COYOTESOFFICIALAUTHENTICSHOPS.CO
M, COWBOYSJERSEYS.SITE, CORY
POWERS, CORDS4LIFE.CO.UK,
CNCORES.COM,
CLIPPERSNBATEAMSHOP.INFO,
CLIFFORD WARREN, CHRISTI
NICHOLSON, CHOLLOFON.COM,
CHINAVIPJERSEYS.COM,
CHINAJERSEYSWHOLESALECOUPONS.CO
M, CHINACHEAPNFLJERSEYSSTORE.COM,
CHINACHEAPNFLJERSEYS.COM,
CHIEFSTEAMONLINESHOP.COM,
CHENGUI HUA, CHENDAOHUA, CHEN YU,
CHEAPWIZARDSJERSEYSSALE.COM,
CHEAPWHOLESALENFLJERSEYS-
SHOP.COM, CHEAP-
WHOLESALENFLJERSEYSCHINA.COM,
CHEAPWHOLESALENBAJERSEYS.COM,
CHEAP-WHOLESALE-JORDANS-
CHINA.COM,
CHEAPWHOLESALEJERSEYS-SHOP.COM,
CHEAPWHOLESALEJERSEYSSHIPPING.CO
M, CHEAPWHOLESALEJERSEYS-
ONLINE.COM,
CHEAPWHOLESALEJERSEYSHOP.COM,

                                       11
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 12 of 78 PageID #:232




CHEAPWHOLESALEJERSEY.COM,
CHEAPSPORTSJERSEYSWHOLESALEONLI
NE.COM,
CHEAPSPORTSJERSEYSSALE.COM,
CHEAPSNAPBACKSCHINA.COM,
CHEAPSHOPCHINA.COM,
CHEAPREALSHOES.COM,
CHEAPPACERSJERSEYSSALE.COM,
CHEAPNHLJERSEYSWHOLESALE.US.COM
, CHEAPNHLJERSEYSSTORES.US.COM,
CHEAPNHLJERSEYSHOP.US.COM,
CHEAPNFLJERSEYSTOUSA.COM,
CHEAPNFLJERSEYSOUTLETWHOLESALE.
CC, CHEAPNFLJERSEYSHOUR.COM,
CHEAPNFLJERSEYSDISCOUNT.COM,
CHEAPNFLJERSEYCHINA2018.COM,
CHEAPNFLAUTHENTICJERSEYSONSALE.
COM,
CHEAPNCAACOLLGEJERSEYSSHOP.COM,
CHEAPNBAJERSEYSWHOLESALEONLINE.
COM,
CHEAPNBAJERSEYSSALEONLINE.COM,
CHEAPNBAJERSEYSBASKETBALLSHOP.C
OM,
CHEAPNBABASKETBALLJERSEYSONLINE
.COM,
CHEAPMLBBASEBALLJERSEYSCHINA.CO
M,
CHEAPMINNESOTAVIKINGSNFLJERSEY.C
OM, CHEAPJORDANSHOESRETRO.COM,
CHEAPJERSEYWEB.COM,
CHEAPJERSEYSWHOLESALER.COM,
CHEAPJERSEYSSPORTSONLINE.COM,
CHEAPJERSEYSPY.COM,
CHEAPJERSEYSONLINEUS.COM,
CHEAPJERSEYSCHINATOUS.COM,
CHEAPJERSEYSCHINABUSINESS.COM,
CHEAPJERSEYSCHINA2019.COM,
CHEAPJERSEYSBRAND.COM,
CHEAPJERSEYSAUTHENTIC.NET,
CHEAPJERSEYS4S.COM,
CHEAPJERSEYONLINE2019.COM,
CHEAPJERSEYOFFICIALSTORES.COM,
CHEAPJERSEYFROMCHINAS.COM,
CHEAPJERSEYCHINA2019.COM,
CHEAPHATSFORSALE.COM,

                                       12
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 13 of 78 PageID #:233




CHEAPHATS2013.COM,
CHEAPFOOTBALLJERSEYSELITE.COM,
CHEAPBRUINSJERSEYS.INFO,
CHEAPBLUESJERSEYS.INFO,
CHEAPBESTNFLJERSEYS.COM,
CHEAPBASKETBALLJERSEYS
NBASHOP.COM, CHARLES L. BAILEY,
CHAININGWORLD.COM, CGPME42.COM,
CGNBA.COM, CAVATINARTS.COM,
CAVALIERSBASKETBALLPRO.INFO,
CAROL WARD, CAROL BAKER,
CARDINALSYUPOO.COM,
CANUCKSOFFICIALAUTHENTICSHOPS.CO
M, CANADIENSONLINE.COM,
CAMISETASHOCKEY.COM, CAMERON
KHOURY,
CALGARYFLAMESFANSTORE.COM,
CABANEKAFE.COM, BWNBA.COM,
BVNBA.COM, BUYNFL.US,
BUYCHARMS.SHOP,
BRUINSSTOREUNIFORM.COM,
BRONCOSROOKIESPROSHOP.COM,
BRONCOSPROAUTHENTIC.COM,
BRNBA.COM,
BREWERSGEARFANSTORE.COM, BRET
BYRD, BRENT BOYD, BRENDA J.
SOLOMON, BQNBA.COM, BPNBA.COM,
BOYSJERSEYS.XYZ,
BOUCHARDFNB.COM,
BOSTONBRUINSJERSEY.COM,
BOOTSTYLE.NET,
BLUEJACKETSJERSEYONLINE.COM,
BLISSBOMBED.COM,
BLACKSWANVIP.COM,
BLACKHAWKSHOCKEYSTORE.COM,
BLACKHAWKSFANGEARSTORE.COM,
BIRDSEEDWREATHS.COM, BETTINA
GUSTAFSON,
BESTKIRKCOUSINSSHOP.COM, BESSIE
PINEDA, BENJAMIN HEGARTY, BECKY
EPPERSON,
BEARSROOKIESPROSHOP.COM,
BATTERYEXP.COM,
BASKETBALLOFFICIALAUTHENTIC.COM,
BASKETBALLHEATSHOP.INFO,
BASKETBALLHAT.COM,

                                       13
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 14 of 78 PageID #:234




BASEBALLWORLDCLASSIC.COM,
BASEBALLMLBSHOP.US.COM,
BARCARESERVE.COM,
BARABOOLANES.COM,
BAMAJERSEY.COM, BAIYAERJI.COM,
BADHATHARRYSBLOG.COM,
AZCARDINALSFANSPRO.COM,
AVALANCHEJERSEYONLINE.COM,
AUTHENTICVIKINGSSALES.COM,
AUTHENTICUSANFLJERSEYSHOP.COM,
AUTHENTICSANJOSESHARKSSHOPS.COM,
AUTHENTICREDWINGSTORE.COM,
AUTHENTICRAMSSHOP.NET,
AUTHENTICPITTSBURGHPENGUINSSTOR
E.COM, AUTHENTICPHILLIESSTORE.COM,
AUTHENTICPACERSPROSHOPS.COM,
AUTHENTICOILERSTORE.COM,
AUTHENTICJERSEYSSTORE.COM,
AUTHENTICJERSEYSNFL.US.COM,
AUTHENTICHOCKEYRANGERSSTORE.CO
M,
AUTHENTICFOOTBALLSHOPCOLTS.COM,
AUTHENTICFLORIDAPANTHERSSTORE.C
OM,
AUTHENTICEAGLESFOOTBALLONLINE.C
OM,
AUTHENTICBUCCANEERSSTOREONLINE.
COM,
AUTHENTICBASKETBALLSHOPPACERS.I
NFO,
AUTHENTICBASKETBALLSHOPHEAT.INF
O,
AUTHENTICBASKETBALLSHOPHAWKS.IN
FO, ARTS MAKER, ARTHUR DELANY,
ARGYLE-WEB.COM, ARCHIVOSMIDI.COM,
AQNBA.COM,
ANTONIOBROWNFANJERSEY.COM,
ANTONIO HARRIS,
ANGELSGEARSTORE.COM,
ANDYZAP.COM,
ANAHEIMDUCKSJERSEY.COM, AMY
WORRELLMCGEE, AMBER ENGMAN,
ALLSAINTSNEWTOWN.COM,
ALLNOWSPORTS.COM,
ALLJERSEYSCLUB.COM, ALLISON
RHODES, ALISON GARCIA, ALEXANDRA

                                       14
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 15 of 78 PageID #:235




PROBST, ALAN SEARS, AKWACROSS.NET,
ADIDASYEEZY.US.ORG,
ACKMARY.COM,
AARDAPPELPUREEMAKEN.COM,
76ERSPROSTORE.INFO, 3A DESIGN STORE,
CHAMPIONSHIP RINGS CHINA
MANUFACTURER STORE, CLASSIC
QUALITY PRODUCT STORE, DAIXIN
JEWELLERY ACCESSORIES STORE, FANG
LIU, HAND MAKE MY DAY, JERSEY
STORE, JU BAO TABA STORE, PRO
TRACKSUIT, PYROTECHNIC&CO STORE,
SHOP4799001 STORE, SHOP4803014 STORE,
SHOP4813143 STORE, SHOP4848070 STORE,
SHOP4882005 STORE, SHOP5033102 STORE,
2415145, 5HK8842, AAAAA1113, ACCLI5228,
ANSONGLINZI-B, BASKETBALL.SHORTS,
BBSG520, BBYD2233145_9, BEIZZZZ,
BURNINHELL2012, CAHP5, CAIYUANGU-
43, CAR_SUPPLIER, CARHI_31,
CHEAPLYSOLD12, CHWX7219, CN.0942,
CN.1930, COS-EVE2019, CUR0541,
CYTHERIROBINSO-0, CYTHERIWHIT0,
DABBYC26, DENMARKT8899, DMJCA,
DONGFANG_STYLE, DONGFANGJIAOAO,
DONGFANG-MINGZHU888, DSFGXBFGR,
DUJINMEIS7, EISEN165, EMERSOBRENNE-
0, ENLISTWONG, ETOPDEAL,
FABINTAN_0, FIRST_CHOICE_BAYER,
FISH-SLOW-FASHION, FLYYUAN58,
FNCBDS, FORTOPCHOICE, GAL6355,
GANXU0, GONGZIZI, GOODDONNEDMYG,
HEZHONGGG68791, HFDLB180412,
HONGJIANGFAN5125, HOTDAY2014,
HUANGCA_79, HUANGCA_95, HUIX-11,
JACKYL_36, JACKYL5, JACKYL-68,
JALYNTOY, JASO-4235, JERSE-3616,
JIEXIYOUZIDONGLJ, JING19890313,
JINXIALIA0, JOCAR2452, KAIXINJ27,
KEKUN_78, KUSHUANG888,
KZKWKM988, LARRHOLBER_0,
LEECELINA489-2, LIANXI2016, LINGTE-E-
BUSINESS, LJKAA2, LOEWENSTERN,
LUANFU88051, LUCKYWORLD2012,
LUOXIAOY, MALANDERRENFOE5_2,
MAZI_9918, MINGYUX_0, MOSONGGI,

                                       15
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 16 of 78 PageID #:236




MOYRAOC, MUSE099,
NENGLIANGCHUANMEI9739,
NEWYORKCITYSWAG, NIANHKK557,
NJX2017NJX, PETS131, QIANLI5861,
QINXIAN52, RO-238273, SALIMABADHA_0,
SALLYADEHLAMUE6, SHANG-6745,
SHANGZ-33, SHINI_58, SHOWISME_2,
SICHUANWUDUOYUNSHENGWU,
SMITHCYTHERIA5913-6,
SMITHCYTHERIA9627-0,
SMITHKARIDA0567-8, SRSTECH666,
SZAWEI2012, TAIXIYUA_0,
TARHEELONETIME, THE_ONE75,
THECUSTOMKIT, THE-SECRETE-
INVENTORY, THOTR-30, TOP-GIRL**,
TPFR7695, VANE*SSA, VICTORY_2018,
WANGHU_3, WHITEGINA59138,
WMQSHIWO, XIANGBIAO5101,
XIAOYANGLEE88899, XIMINYAN_0,
XINXINDIANPU325, YANBIANTIAN,
YANGLIN_9911, YINFX-0, YRTOENGWEI,
YUANHAO266, ZHAOJINXUN49,
ZHENSUNN_4, ZZGIFTSHOP,
ECRATER.COM - JERSEYSUNLTD,
BEAUTYDRESS CO, CARSON JEWELRY,
GZ2000, GZ2001, JACKIE SPORTS,
JUMACOUL TRADE CO., LIMITED, NIKIST,
YIWUSHISUWODIANZISHANG
WUSHANGXING, YYHH2007, YYHH2013,
and ZHANGXINXIN1,

                       Defendants.


                                 AMENDED COMPLAINT

       Plaintiffs NBA Properties, Inc. (“NBAP”), MLB Advanced Media, L.P. ("MLBAM"),

Major League Baseball Properties, Inc. (“MLBP”), NHL Enterprises, L.P. (“NHLE”), NFL

Properties LLC (“NFLP”), IMG College Licensing, LLC (“IMGCL”), and the Board of Regents

for the Oklahoma Agricultural and Mechanical Colleges, also known as the Board of Regents for

Oklahoma State University (“OSU Board of Regents”), collectively “Plaintiffs,” hereby bring the


                                              16
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 17 of 78 PageID #:237




present action against YU ZICHENG, ZRNBA.COM, ZPNBA.COM, ZOOQGD.XYZ,

ZIRANMO.COM,      ZIDANXIU.COM,      ZHU        ZHU,    ZHNBA.COM,   ZHIWEI   WENG,

ZAUGUST-NBA.ML,          ZAPRIL-NBA.ML,                YZJERSEYSWHOLESALE.ONLINE,

YYKSW.COM, YPNBA.COM, YNWXS.COM, YINSI BAOHU YI KAI QI(HIDDEN BY

WHOIS      PRIVACY       PROTECTION              SERVICE),     YAO     LONG     HE,

YANKEESFANPROSHOP.COM,          YA     JIE       ZHU,    XTNBA.COM,    XRNBA.COM,

XQNBA.COM, XPNBA.COM, XNDVSE.COM, XING JIAN LI, XINAIMOTORS.COM, XIE

JINSHAO,   XIAO      WENQUAN,        WU,        WPNBA.COM,      WORLDFANSHOP.NET,

WINNERJERSEYS.COM,                                           WINDRAMASOCIETY.COM,

WILDOFFICIALAUTHENTICS.COM,                                   WILDJERSEYSHOP.COM,

WHOLESALESTORE2019.COM,                                 WHOLESALESHOPONLINE.COM,

WHOLESALERNFLJERSEYSCHINA.COM,                     WHOLESALEOUTLETJERSEYS.COM,

WHOLESALENFLJERSEYS-SHOP.COM,                   WHOLESALENFLJERSEYSSALE.US.COM,

WHOLESALENFLJERSEYSCOLLECTION.COM, WHOLESALENFLJERSEYS2019.COM,

WHOLESALENBAJERSEYS-CHEAP.COM,

WHOLESALENBABASKETBALLJERSEYSSHOP.COM,

WHOLESALEJERSEYSSITE.COM,                         WHOLESALEJERSEYSCHINAPA.COM,

WHOLESALEJERSEYSCHINA4.COM,                             WHOLESALEJERSEYSBAY.COM,

WHOLESALEJERSEYSAUTHENTICSHOP.COM,

WHOLESALEJERSEYOUTLETSONLINE.COM,

WHOLESALEJERSEYONLINESHOPBIZ.COM, WHOLESALEFOOTBALLWORLD.COM,

WHOLESALEFANSSPORT.COM,                         WHOLESALEELITEJERSEYSDEAL.COM,

WHOLESALEDASH.CO,                                      WHOLESALECHEAPONLINE.COM,



                                           17
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 18 of 78 PageID #:238




WHOLESALECHEAPJERSEYSSHIPPING.COM,            WHOLESALECHEAP-JERSEYS.COM,

WHITESOXFANSTORE.COM,         WANG      YANJIE,      VWNBA.COM,     VTNBA.COM,

VQNBA.COM,       VIVIAN      CANNON,        VISTASUNZAL.COM,        VIPREE.COM,

VIPCHEAPJERSEYS.US.COM,       VINCENT       PACE,    VIKINGSROOKIESTORE.COM,

VIKINGSFOOTBALLPRO.COM,                                VIKINGSFANVIPSHOP.COM,

VIKINGSFANSPORTSHOP.COM,           UVECD2017.ORG,         USPLAYERGEARS.COM,

USCARDINALSLOCKROOM.COM,                      USAWHOLESALEJERSEYSHOP.COM,

USAFANSSPORT.COM, USACHEAPNFLJERSEYSBIZ.COM, UNIONJERSEYPRO.COM,

UNHESTORE.COM, TTOPJERSEYS.COM, TRYTENTEK.COM, TRIJUNLIMITED.COM,

TRACEY      SCHREIBER,      TORIKOKI.COM,         TOPSNEAKERWHOLESALE.COM,

TOPPJERSEY.COM,      TOPNHLJERSEYS.COM,        TOPESTJERSEYS.COM,        TOKYO-

GENKI.COM, TIMBERWOLVESGEAR.COM, TIGERSSPORTSSTORE.COM, THOMAS

DAVIS,      THETITANSFANSCLUB.COM,             THESEAHAWKSNFLFANATIC.COM,

THESEAHAWKSAUTHENTICONLINE.COM,                          THEROCKETSSHOP.COM,

THERAPTORSSHOP.COM,                                  THENFLAPPARELSSHOP.COM,

THENBAWARRIORSSHOP.COM,                             THEDOLPHINSFANSCLUB.COM,

THECAVALIERSSHOP.COM,           TGNBA.COM,           TEXASRANGERSSTORE.COM,

TEXASRANGERSSHOP.COM,                             TEXANSROOKIESPROSHOP.COM,

TEAMWILDSHOP.COM,         TEAMSTARSSHOP.COM,          TEAMSTARSPROSHOP.COM,

TEAMSHARKSSHOP.COM,                                   TEAMSENATORSSHOP.COM,

TEAMSENATORSPROSHOP.COM,                                TEAMSABRESSHOP.COM,

TEAMROCKIESPROSHOP.COM,                           TEAMREDWINGSPROSHOP.COM,

TEAMRANGERSPROSHOP.COM,                             TEAMPENGUINSPROSHOP.COM,



                                       18
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 19 of 78 PageID #:239




TEAMPANTHERSPROSHOP.COM,                          TEAMNUGGETSPROSHOP.COM,

TEAMNHLSTARSSHOP.COM,                         TEAMNHLRANGERSPROSHOP.COM,

TEAMNHLLIGHTNINGSHOP.COM,                    TEAMNHLLIGHTNINGPROSHOP.COM,

TEAMNHLGOLDENKNIGHTSSHOP.COM,                       TEAMNHLDUCKSSHOP.COM,

TEAMLIGHTNINGPROSHOP.COM,                                 TEAMKINGSSHOP.COM,

TEAMKINGSPROSHOP.COM, TEAMJETSSHOP.COM, TEAMISLANDERSSHOP.COM,

TEAMHURRICANESPROSHOP.COM,                  TEAMGOLDENKNIGHTSPROSHOP.COM,

TEAMFLYERSPROSHOP.COM,                              TEAMFLAMESPROSHOP.COM,

TEAMDUCKSPROSHOP.COM,                                  TEAMCYCLEJERSEY.COM,

TEAMCOYOTESSHOP.COM,                              TEAMCAPITALSPROSHOP.COM,

TEAMCANUCKSPROSHOP.COM,                             TEAMCANADIENSSHOP.COM,

TEAMBRUINSPROSHOP.COM,                                TEAMBREWERSSHOP.COM,

TEAMBLUESPROSHOP.COM,                            TEAMBLUEJACKETSSHOP.COM,

TEAMBLUEJACKETSPROSHOP.COM,                   TEAMBLACKHAWKSPROSHOP.COM,

TEAMAVALANCHESHOP.COM, TANG MEI LAN, SWNBA.COM, SUSAN BATTLE,

SUPERVIPSTORE.COM,      SUPERCHEAPJERSEYSCHINA.US.COM,           SUN    BOLDUC,

STSAGE.COM, STRATHWOODPARKRACING.COM, STORMONTHDARLING.CO.UK,

STORETEAMPREDATORS.COM, STEWART RIDING, STEVEN CHAPMAN, STEVE

BLOCK, STEVE BARRY, STEPHANIE BARRIGA, STEELERSFANATICPROSHOP.COM,

STARSOFFICIALAUTHENTICS.COM, STADIUMAPPARELSHOP.COM, SRNBA.COM,

SPTOWNHOME.COM,          SPORTSPROGOODS.COM,            SPORTSPLAYGEAR.COM,

SPORTSNCAASHOP.COM, SPNBA.COM, SOURCENBAFANS.COM, SOPHIA BERG,

SOLSHINESTRANDS.COM,           SOCIALSLURP.CO.UK,          SNEAKERSHOES.ORG,



                                       19
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 20 of 78 PageID #:240




SHOPTEAMPHILLIES.COM,           SHOPNBAGEARS.COM,                 SHOPNBA.ONLINE,

SHOPHP.XYZ, SHOPCOLLEGEAPPAREL.COM, SHIFANMEDIA.COM, SHGDSE.COM,

SHARRON            WALTERS,             SHARKSOFFICIALAUTHENTICSHOPS.COM,

SHARKSGEARSTOREONLINE.COM,           SHANA     SMITHERS,    SHAJMARA     RHODES,

SGNBA.COM,           SFGIANTSUNIFORM.COM,                  SCOTT          BAINES,

SABRESJERSEYSTORE.COM, RPNBA.COM, ROY BARNES, ROSA THORNTON,

ROOSEVELT CALDER, ROOFINGCLEVELAND.CO.UK, RONSHEDDY.COM, RONALD

SUTTON,      RONALD         STACY,           ROBERTA       AHN,       RNWSX.COM,

RITACOOKSITALIAN.COM, RINGHOLIC.COM, RICHARD SAUVE, RICHARD GATES,

RETROSHOESONLINE.COM, REDWINGSSTORE.COM, REDSTEAMFANSTORE.COM,

REDSPLAYERFANSHOP.COM,                                 REDSOXFANSUNIFORM.COM,

REDSKINSROOKIESPROSHOP.COM,          REBECCA      JONES,   REBECCA     BARDSLEY,

REALSHOESONLINE.COM,       RAYSFANSZONE.COM,           RANDY   SHERWOOD,    QING

YANG,           QENBA.COM,               Q2019SHOP.COM,               PSGOX.COM,

PRORAIDERSAUTHENTIC.COM, PRONHLJERSEYS.COM, PROATHLETICEDGE.COM,

PRETTYNBAJERSEY.COM, PREDATORSSHOPGEARONLINE.COM, PPICKSHOP.COM,

PLUTOSHOPS.COM,             PLAYGEARSALE.COM,                  PLAYERGEARS.COM,

PLAYERFANSHOP.COM, PJNSE.SITE, PIRATESTEAMFANSTORE.COM, PIN LIANG,

PIERRE      CALDWELL,         PHILIPP         DEUTSCH,      PHILIP      KNUTSEN,

PETAWILLIAMSPHOTOGRAPHY.COM, PEGGY KEVIN, PAUL JOSEPH, PATRICK

MCGILL, PAN BINGZHANG, PADRESFANPROSHOP.COM, PADDOCK LUCIANA,

PACKERSJERSEYS.SHOP,              OUTSPORTSHOP.COM,                  OPAUCO.COM,

ONLINEJORDANSHOES.COM,                            ONLINEFOOTBALLWORLD.COM,



                                        20
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 21 of 78 PageID #:241




ONLINEAIRJORDANS.COM,          ONEANDONE             PRIVATE       REGISTRATION,

OLIVEJERSEY.COM,            OKCNBAJERSEY.COM,                  OILERSJERSEY.COM,

OFFSHOREACEH.COM,                                    OFFICIALWIZARDSGEAR.COM,

OFFICIALWHITESOXPROSHOP.COM,                  OFFICIALWARRIORSPROSHOPS.COM,

OFFICIALVIKINGSNFLONLINE.COM,                 OFFICIALTHUNDERPROSTORE.COM,

OFFICIALSUNSPROSTORE.COM,                       OFFICIALSABRESFANSTORE.COM,

OFFICIALREDSOXFANSTORE.COM,             OFFICIALPANTHERSONLINESTORE.COM,

OFFICIALPACERSPROSHOP.COM,                            OFFICIALORIOLESTORE.COM,

OFFICIALOILERSFANSTORE.COM,                               OFFICIALNHLJUST.COM,

OFFICIALNHLFREE.COM,        OFFICIALNHLFINE.COM,         OFFICIALNHLCOLD.COM,

OFFICIALNBASTOREWEB.COM,                                 OFFICIALNBASHOP.COM,

OFFICIALNBAGOOD.COM,                                     OFFICIALMLBMART.COM,

OFFICIALMAVERICKSFANSTORE.COM,              OFFICIALMAPLELEAFSFANSTORE.COM,

OFFICIALGOLDENKNIGHTSFANSTORE.COM,                  OFFICIALFOOTBALLMALL.COM,

OFFICIALFLYERSFANSTORE.COM,                    OFFICIALEDMONTONOILERS.COM,

OFFICIALCOYOTESFANSTORE.COM,                  OFFICIALCAPITALSFANSTORE.COM,

OFFICIALCANADIENSONLINES.COM,                    OFFICIALBULLSFANSTORE.COM,

OFFICIALBLAZERSPROSHOP.COM,             OFFICIALBLACKHAWKSFANSTORE.COM,

OFFICIALAUTHENTICSF49ERSONLINE.COM,

OFFICIALAUTHENTICREDSOXSHOP.COM,                    ODASIA           NSABIMANA,

NYMETSFANSSTORE.COM,        NRNBA.COM,        NOT     DISCLOSED,    NLWERS.COM,

NICOLAS    HADLEY,    NICKOLAS      ROBERTS,     NICK    GANAWAY,      NICHOLAS

MASTERSON,      NI    KE,     NHLNHLJERSEYS.SHOP,         NHLJERSEYSTORE.NET,



                                       21
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 22 of 78 PageID #:242




NHLJERSEYSSTORES.US.COM,                          NHLJERSEYSHOCKEY.US.COM,

NHLJERSEYSCHINA.US.COM,                               NHL-JERSEYS-CHINA.COM,

NHLISLANDERSTEAMSHOP.COM,                         NHL-HOCKEYJERSEYS.US.COM,

NHLFANJERSEY.STORE,            NHLARTIKELKAUFEN.COM,            NFLVIPSHOPS.US,

NFLVIPS.US, NFLSVIP.US, NFLSHOPVIP.US, NFLSHOPVIP.COM, NFLSHOPEE.COM,

NFLPRICES.COM, NFLONLINE.SHOP, NFLOFFICIALSHOPS.COM, NFLOFFCIALS.US,

NFLOFFCIALS.COM,                        NFLJERSEYSWHOLESALESTORE.US.COM,

NFLJERSEYSWHOLESALER.US.COM,           NFLJERSEYSWHOLESALEONLINE.US.COM,

NFLJERSEYSWHOLESALENFL.US.COM,                           NFLJERSEYSSTAR.COM,

NFLJERSEYSSALE.US.COM,                              NFLJERSEYSONLINE.US.COM,

NFLJERSEYSHOP.US.COM,                             NFLJERSEYSCHEAPGAME.COM,

NFLJERSEYSCHEAPBUSINESS.COM,                                   NFL-JERSEYS.ORG,

NFLJERSEYFREESHIPPINGSSHOP.COM,                 NFLJERSEYFORSALECHEAP.COM,

NFLJERSEYCHINA.COM,                                  NFLELITEJERSEYSHOP.COM,

NFLCOLORRUSHJERSEY.COM, NFLCHEAPJERSEYBIZ.COM, NFLCHAMPSSHOP.NET,

NFLBIN.COM,        NFL4U.US,       NFEUM.XYZ,        NEWERAWHOLESALE.COM,

NEWERASNAPBACKHATS.COM,                             NEWCHEAPJERSEYS.US.COM,

NEWCAPSWHOLESALE.TOP,             NESBVW.COM,           NCAAPLAYERSHOP.COM,

NCAAFOOTBALL.STORE,        NBATSHIRTJERSEYS.COM,          NBASTOREJERSEY.TOP,

NBASTORE2020.COM,     NBASHOPYI.SITE,       NBASHOPWU.SITE,      NBASHOPSI.SITE,

NBASHOPSHISI.SITE,           NBASHOPSHIRUI.SITE,              NBASHOPSHIQI.SITE,

NBASHOPSHIJIU.SITE,            NBASHOPSHIER.SITE,           NBASHOPSHIBA.SITE,

NBASHOPSHI.SITE,     NBASHOPSAN.SITE,       NBASHOPQI.SITE,     NBASHOPJIU.SITE,



                                       22
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 23 of 78 PageID #:243




NBASHOPER.SITE,      NBASHOPBA.SITE,         NBASHOP2020.COM,     NBASHOP.PRO,

NBASALEJERSEY.STORE,          NBAPROJERSEY.BIZ,          NBAPELICANSSHOP.COM,

NBAONLINESHOP.PRO,       NBAONLINEJERSEY.SITE,         NBALAKERSPROSHOP.COM,

NBAJERSEYSSPORTSSHOP.COM,                              NBAJERSEYS-SHOP.US.COM,

NBAJERSEYSMEN.COM, NBAJERSEYSMART.PRO, NBAJERSEYSFORSALE.US.COM,

NBAJERSEYSFACTORY.COM,           NBAJERSEYSALE.PRO,         NBAJERSEYFAN.TOP,

NBAJERSEYFAN.PRO,             NBAJERSEY.NAME,             NBAHAWKSSHOP.COM,

NBAFANJERSEY.SHOP,           NBAEQUIPSHOP.PRO,            NBACELTICSSHOP.COM,

NBABUCKSSHOP.COM,       NATIONALJERSEYSALE.COM,           NATHANIEL     KIRTLEY,

NAOSPORT.SHOP, MYOWNROBOT.COM, MYJERSEYSCLUB.COM, MYER GAVIN,

MUZEUSHKODER.ORG, MOUSEINTHEMIRROR.COM, MOONNUNI.COM, MONICA

STEVENSON, MONICA BENTLEY, MMJERSEYS.COM, MLBWHITESOXSHOP.COM,

MLBPLAYERONLINE.COM,          MLB-JERSEYS.COM,          MIRANDA       PATNAUDE,

MINVIKINGSFANSHOP.COM,                       MINNESOTAVIKINGSJERSEYS.US.COM,

MICHIGANSTATEFOOTBALLJERSEY.ORG, MICHELLE NUNEZ, MICHAEL PALMER,

MICHAEL CORREA, MELBA SCHWARTZ, MEGAN FLOYD, MAUREEN WISMER,

MATTHEW      ADCOCK,     MARTIN      CHICK,     MARKSANDSPENCERSALE.STORE,

MARINERSFANSZONE.COM,             MAPLELEAFSOFFICIALAUTHENTICSHOPS.COM,

MAMIE    JACKSON,      MAKESHOPONLINE.COM,         MAILLOTDEBASKET2018.COM,

MABEL       J.     MAESTAS,        MA         QIANG,      LUCKYJERSEYS.ROCKS,

LUCKYJERSEYS.FORSALE, LPPNBA.COM, LOUISE MEDRANO, LOUIS MARSHALL,

LORRAINE GARCIA, LLOYD OCONNER, LIU YUNKUN, LIU XIAOGUANG, LIU KE,

LISA WOO, LINJIN ZHAO, LINDA LUTZEN, LINDA KRUSE, LIN DASHAN, LIA PETTIT,



                                        23
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 24 of 78 PageID #:244




LI QIYAN, LEVARTHOMAS.COM, LEBRON16SHOES.COM, LEBRON16S.COM, LARRY

PENNINGTON, LARRY CARY, LAI YIWANG, KNICKSSALE.COM, KITSSOCCER.COM,

KITESPORTSSEATTLE.COM, KINGSJERSEY.COM, KICKSVOGUE.ORG, KEZHI JIE,

KEVIN WOOD, KENNITH KRONER, KENNETH BAEZ, KELLY KNIGHT, KE ZHI JIE,

KCCHIEFSTEAMSTORE.COM,        KAY    REYES,    KATIEPASSIONFRUIT.COM,       KASI

CHAVEZ, JUSTINKSTORE.COM, JUSTIN GAUDIO, JULIANE HARTMANN, JULIA

BUCK, JUDY SWOFFORD, JSPINGGOOD.COM, JRAHAVY.COM, JOYCE BOUDREAU,

JOSHUA C. POWERS, JOSEPHINE HAMILTON, JOSE RUDD, JOSE COLLINS, JORGE

FORNEY, JORDANFREE.COM, JOHN HOWARD, JOE ELLIOTT, JIWNDS.COM,

JERSEYWARCHEAP.COM, JERSEYVIP.XYZ, JERSEYSWHOLESALEAUTHENTIC.COM,

JERSEYSTORESTYLE.COM,       JERSEYSORDER.SHOP,       JERSEYSNFLCHINA.US.COM,

JERSEYSMAP.COM, JERSEYSFROMCHINA.US.COM, JERSEYSFORCHEAP.US.COM,

JERSEYSFANSHOPONLINE.COM,         JERSEYSCINDIANS.COM,       JERSEYS4YOU.COM,

JERSEYRAMS.COM,          JERSEYONLINES.COM,           JERSEYHOMEWORLD.COM,

JERSEYCNCHEAP.COM,                                 JERSEYCHEAPCHINABIZ.COM,

JERSEYCHEAPBIZWHOLESALE.COM, JERRY EVANS, JERRY CHAVEZ, JENNIFER

SIVY, JEFFREY WRIGHT, JEAN GAINES, JCGONGSI.COM, JAGUARSFANSCLUB.COM,

JACOB MAYNARD, JACK WILLIAMS, JAAKIEKKOPELIPAIDATSUOMI.ME, IVORY

MAXWELL,     ISOJERSEYS.LINK,    ISLANDERSPROSTORE.COM,         IRENE    MEHTA,

IOWSKS.CO.UK,      INSIDE-COLORS.COM,         INDIANSTEAMSTOREONLINE.COM,

INDIANSFANSTORE.COM,              IKTVSHOW.COM,              IHOMEJERSEY.COM,

ICEHOCKEYSUIT.COM,      HUVI4.COM,      HURRICANESSHOP.COM,        HU    ZHONG,

HTMJERSEYSHOP.COM,          HOTSELLJERSEYS.CLUB,           HOSHACADEMY.COM,



                                       24
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 25 of 78 PageID #:245




HOCKEYSSHOP.COM,                                          HOCKEYREDWINGS.INFO,

HOCKEYJETSOFFICIALAUTHENTICSHOPS.COM,                 HLIGAMUNICIPALFCTOL.COM,

HHJERSEYS.COM,      HELENE      JONES,        HELEN     FLEISCHER,       HE   SHAN,

HATSONLINE.XYZ,       HAT1AND.COM,        HARSHITSHUKLA.COM,         GWENDOLYN

SNYDER,     GRUPOGUERRA.COM,         GROVEHOUSEDUNLEER.COM,               GREGORY

STERNBERG,     GREGORY      CHARLES,      GOVIPJERSEYS.NET,       GO-VEGGIE.ORG,

GOODGATEE.COM,        GOJERSEYSMALL.COM,              GLORIACECILIAJIMENEZ.COM,

GLORIA    PENNY,    GLOBALFANJERSEYS.COM,         GIANTSROOKIESPROSHOP.COM,

GARY        PULLEN,        GARY          LARKINS,          GAMEJERSEYSALE.COM,

FSTRIATLONPOZUELO.COM,            FRED          WALL,          FRANCES        FIELD,

FLYERSTEAMGEARSTORE.COM,                         FLORIDAPANTHERSJERSEY.COM,

FLORERIACUICUILCO.COM,          FLAMESJERSEY.COM,              FENGCHUN        PAN,

FASHIONWHOLESALEGEARS.NET,         FAROUP.COM,         FANSVIKINGSPROSHOP.COM,

FANSSPORTINGAPPAREL.COM,            EXPOBODAREAL.COM,              EUNETART.ORG,

EUFORIAFOTOFILMS.COM, ERIC WADE, ENSNW.COM, ENRIQUE HILLYARD,

EMANPEARLZONE.COM, ELITEJERSEYSPRO.COM, ELIMARREALTY.COM, ELENA

JOY,     ELBAILBONDS.COM,       EDWARD          CROWELL,        ECOMBEAST.STORE,

DUKSGLOBAL.COM, DUCKSOFFICIALAUTHENTICSHOPS.COM, DU KANG, DRIVE-

4LIFE.CO.UK, DREAMINTERPRETATIONBOOK.COM, DOROTHY S. SAE, DONNA

HENRY, DISCOUNTFOOTBALLWORLD.COM, DIRK SCHWEITZER, DIANNE TAYLOR,

DIAMONDBACKSGOODSSTORE.COM, DERRICK GRIFFIN, DENROUT.COM, DEE

COLE,     DEBORAH     CARPENTER,       DEBBY          BAKER,    DEALHOCKEY.COM,

DCJERSEYS.INFO, DBJERSEYS.INFO, DAVISDUNCAN.CO.UK, DAVID MATTHES,



                                         25
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 26 of 78 PageID #:246




DAVID      HENDERSON,     DAVID      GILES,       DANROB.COM,    DAN     FILSON,

DALLASSTARSJERSEY.COM, CYPRUSGADGETSHOPS.COM, CYNTHIA WESTFIELD,

CYCLINGJERSEYSET.COM,                     CXNBA.COM,                CWUED.COM,

CUSTOMNBABASKETBALLJERSEYS.COM,                        CUSTOMJERSEYSHIRTS.COM,

CUSTOMIZEDJERSEYSMAKE.COM,           CURTIS       CONNORS,    CURTIS    BOWSER,

CRNBA.COM,              CRAIG              CARTER,           COYOTESSHOP.COM,

COYOTESOFFICIALAUTHENTICSHOPS.COM,               COWBOYSJERSEYS.SITE,      CORY

POWERS, CORDS4LIFE.CO.UK, CNCORES.COM, CLIPPERSNBATEAMSHOP.INFO,

CLIFFORD       WARREN,          CHRISTI         NICHOLSON,      CHOLLOFON.COM,

CHINAVIPJERSEYS.COM,                 CHINAJERSEYSWHOLESALECOUPONS.COM,

CHINACHEAPNFLJERSEYSSTORE.COM,                     CHINACHEAPNFLJERSEYS.COM,

CHIEFSTEAMONLINESHOP.COM,         CHENGUI       HUA,   CHENDAOHUA,     CHEN   YU,

CHEAPWIZARDSJERSEYSSALE.COM, CHEAPWHOLESALENFLJERSEYS-SHOP.COM,

CHEAP-WHOLESALENFLJERSEYSCHINA.COM,

CHEAPWHOLESALENBAJERSEYS.COM,                        CHEAP-WHOLESALE-JORDANS-

CHINA.COM,                                 CHEAPWHOLESALEJERSEYS-SHOP.COM,

CHEAPWHOLESALEJERSEYSSHIPPING.COM,                     CHEAPWHOLESALEJERSEYS-

ONLINE.COM,                                    CHEAPWHOLESALEJERSEYSHOP.COM,

CHEAPWHOLESALEJERSEY.COM,

CHEAPSPORTSJERSEYSWHOLESALEONLINE.COM,

CHEAPSPORTSJERSEYSSALE.COM,                          CHEAPSNAPBACKSCHINA.COM,

CHEAPSHOPCHINA.COM,                                       CHEAPREALSHOES.COM,

CHEAPPACERSJERSEYSSALE.COM,               CHEAPNHLJERSEYSWHOLESALE.US.COM,



                                          26
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 27 of 78 PageID #:247




CHEAPNHLJERSEYSSTORES.US.COM,                   CHEAPNHLJERSEYSHOP.US.COM,

CHEAPNFLJERSEYSTOUSA.COM,            CHEAPNFLJERSEYSOUTLETWHOLESALE.CC,

CHEAPNFLJERSEYSHOUR.COM,                     CHEAPNFLJERSEYSDISCOUNT.COM,

CHEAPNFLJERSEYCHINA2018.COM, CHEAPNFLAUTHENTICJERSEYSONSALE.COM,

CHEAPNCAACOLLGEJERSEYSSHOP.COM,

CHEAPNBAJERSEYSWHOLESALEONLINE.COM,

CHEAPNBAJERSEYSSALEONLINE.COM,

CHEAPNBAJERSEYSBASKETBALLSHOP.COM,

CHEAPNBABASKETBALLJERSEYSONLINE.COM,

CHEAPMLBBASEBALLJERSEYSCHINA.COM,

CHEAPMINNESOTAVIKINGSNFLJERSEY.COM,           CHEAPJORDANSHOESRETRO.COM,

CHEAPJERSEYWEB.COM,                           CHEAPJERSEYSWHOLESALER.COM,

CHEAPJERSEYSSPORTSONLINE.COM,                            CHEAPJERSEYSPY.COM,

CHEAPJERSEYSONLINEUS.COM,                       CHEAPJERSEYSCHINATOUS.COM,

CHEAPJERSEYSCHINABUSINESS.COM,                   CHEAPJERSEYSCHINA2019.COM,

CHEAPJERSEYSBRAND.COM,                          CHEAPJERSEYSAUTHENTIC.NET,

CHEAPJERSEYS4S.COM,                              CHEAPJERSEYONLINE2019.COM,

CHEAPJERSEYOFFICIALSTORES.COM,                 CHEAPJERSEYFROMCHINAS.COM,

CHEAPJERSEYCHINA2019.COM,                             CHEAPHATSFORSALE.COM,

CHEAPHATS2013.COM,                          CHEAPFOOTBALLJERSEYSELITE.COM,

CHEAPBRUINSJERSEYS.INFO,                             CHEAPBLUESJERSEYS.INFO,

CHEAPBESTNFLJERSEYS.COM,            CHEAPBASKETBALLJERSEYSNBASHOP.COM,

CHARLES L. BAILEY, CHAININGWORLD.COM, CGPME42.COM, CGNBA.COM,



                                       27
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 28 of 78 PageID #:248




CAVATINARTS.COM, CAVALIERSBASKETBALLPRO.INFO, CAROL WARD, CAROL

BAKER,   CARDINALSYUPOO.COM,         CANUCKSOFFICIALAUTHENTICSHOPS.COM,

CANADIENSONLINE.COM,        CAMISETASHOCKEY.COM,             CAMERON     KHOURY,

CALGARYFLAMESFANSTORE.COM,               CABANEKAFE.COM,              BWNBA.COM,

BVNBA.COM,    BUYNFL.US,     BUYCHARMS.SHOP,          BRUINSSTOREUNIFORM.COM,

BRONCOSROOKIESPROSHOP.COM, BRONCOSPROAUTHENTIC.COM, BRNBA.COM,

BREWERSGEARFANSTORE.COM,          BRET      BYRD,    BRENT    BOYD,    BRENDA     J.

SOLOMON, BQNBA.COM, BPNBA.COM, BOYSJERSEYS.XYZ, BOUCHARDFNB.COM,

BOSTONBRUINSJERSEY.COM,                                          BOOTSTYLE.NET,

BLUEJACKETSJERSEYONLINE.COM, BLISSBOMBED.COM, BLACKSWANVIP.COM,

BLACKHAWKSHOCKEYSTORE.COM,                   BLACKHAWKSFANGEARSTORE.COM,

BIRDSEEDWREATHS.COM, BETTINA GUSTAFSON, BESTKIRKCOUSINSSHOP.COM,

BESSIE     PINEDA,       BENJAMIN           HEGARTY,         BECKY     EPPERSON,

BEARSROOKIESPROSHOP.COM,                                       BATTERYEXP.COM,

BASKETBALLOFFICIALAUTHENTIC.COM,                     BASKETBALLHEATSHOP.INFO,

BASKETBALLHAT.COM,                                  BASEBALLWORLDCLASSIC.COM,

BASEBALLMLBSHOP.US.COM,         BARCARESERVE.COM,            BARABOOLANES.COM,

BAMAJERSEY.COM,            BAIYAERJI.COM,              BADHATHARRYSBLOG.COM,

AZCARDINALSFANSPRO.COM,                         AVALANCHEJERSEYONLINE.COM,

AUTHENTICVIKINGSSALES.COM,                  AUTHENTICUSANFLJERSEYSHOP.COM,

AUTHENTICSANJOSESHARKSSHOPS.COM,               AUTHENTICREDWINGSTORE.COM,

AUTHENTICRAMSSHOP.NET,           AUTHENTICPITTSBURGHPENGUINSSTORE.COM,

AUTHENTICPHILLIESSTORE.COM,                   AUTHENTICPACERSPROSHOPS.COM,



                                       28
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 29 of 78 PageID #:249




AUTHENTICOILERSTORE.COM,                        AUTHENTICJERSEYSSTORE.COM,

AUTHENTICJERSEYSNFL.US.COM,            AUTHENTICHOCKEYRANGERSSTORE.COM,

AUTHENTICFOOTBALLSHOPCOLTS.COM,

AUTHENTICFLORIDAPANTHERSSTORE.COM,

AUTHENTICEAGLESFOOTBALLONLINE.COM,

AUTHENTICBUCCANEERSSTOREONLINE.COM,

AUTHENTICBASKETBALLSHOPPACERS.INFO,

AUTHENTICBASKETBALLSHOPHEAT.INFO,

AUTHENTICBASKETBALLSHOPHAWKS.INFO, ARTS MAKER, ARTHUR DELANY,

ARGYLE-WEB.COM,                   ARCHIVOSMIDI.COM,                 AQNBA.COM,

ANTONIOBROWNFANJERSEY.COM, ANTONIO HARRIS, ANGELSGEARSTORE.COM,

ANDYZAP.COM, ANAHEIMDUCKSJERSEY.COM, AMY WORRELLMCGEE, AMBER

ENGMAN,              ALLSAINTSNEWTOWN.COM,                ALLNOWSPORTS.COM,

ALLJERSEYSCLUB.COM, ALLISON RHODES,             ALISON GARCIA,      ALEXANDRA

PROBST,     ALAN        SEARS,      AKWACROSS.NET,        ADIDASYEEZY.US.ORG,

ACKMARY.COM,         AARDAPPELPUREEMAKEN.COM,        76ERSPROSTORE.INFO,          3A

DESIGN STORE, CHAMPIONSHIP RINGS CHINA MANUFACTURER STORE, CLASSIC

QUALITY PRODUCT STORE, DAIXIN JEWELLERY ACCESSORIES STORE, FANG LIU,

HAND MAKE MY DAY, JERSEY STORE, JU BAO TABA STORE, PRO TRACKSUIT,

PYROTECHNIC&CO         STORE,     SHOP4799001   STORE,    SHOP4803014     STORE,

SHOP4813143 STORE, SHOP4848070 STORE, SHOP4882005 STORE, SHOP5033102

STORE,    2415145,     5HK8842,    AAAAA1113,     ACCLI5228,    ANSONGLINZI-B,

BASKETBALL.SHORTS, BBSG520, BBYD2233145_9, BEIZZZZ, BURNINHELL2012,



                                        29
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 30 of 78 PageID #:250




CAHP5, CAIYUANGU-43, CAR_SUPPLIER, CARHI_31, CHEAPLYSOLD12, CHWX7219,

CN.0942, CN.1930, COS-EVE2019, CUR0541, CYTHERIROBINSO-0, CYTHERIWHIT0,

DABBYC26, DENMARKT8899, DMJCA, DONGFANG_STYLE, DONGFANGJIAOAO,

DONGFANG-MINGZHU888, DSFGXBFGR, DUJINMEIS7, EISEN165, EMERSOBRENNE-

0, ENLISTWONG, ETOPDEAL, FABINTAN_0, FIRST_CHOICE_BAYER, FISH-SLOW-

FASHION, FLYYUAN58, FNCBDS, FORTOPCHOICE, GAL6355, GANXU0, GONGZIZI,

GOODDONNEDMYG,        HEZHONGGG68791,       HFDLB180412,    HONGJIANGFAN5125,

HOTDAY2014, HUANGCA_79, HUANGCA_95, HUIX-11, JACKYL_36, JACKYL5,

JACKYL-68, JALYNTOY, JASO-4235, JERSE-3616, JIEXIYOUZIDONGLJ, JING19890313,

JINXIALIA0, JOCAR2452, KAIXINJ27, KEKUN_78, KUSHUANG888, KZKWKM988,

LARRHOLBER_0, LEECELINA489-2, LIANXI2016, LINGTE-E-BUSINESS, LJKAA2,

LOEWENSTERN,          LUANFU88051,          LUCKYWORLD2012,           LUOXIAOY,

MALANDERRENFOE5_2,       MAZI_9918,     MINGYUX_0,     MOSONGGI,      MOYRAOC,

MUSE099,   NENGLIANGCHUANMEI9739,           NEWYORKCITYSWAG,        NIANHKK557,

NJX2017NJX, PETS131, QIANLI5861, QINXIAN52, RO-238273, SALIMABADHA_0,

SALLYADEHLAMUE6,        SHANG-6745,     SHANGZ-33,     SHINI_58,   SHOWISME_2,

SICHUANWUDUOYUNSHENGWU, SMITHCYTHERIA5913-6, SMITHCYTHERIA9627-0,

SMITHKARIDA0567-8, SRSTECH666, SZAWEI2012, TAIXIYUA_0, TARHEELONETIME,

THE_ONE75, THECUSTOMKIT, THE-SECRETE-INVENTORY, THOTR-30, TOP-GIRL**,

TPFR7695, VANE*SSA, VICTORY_2018, WANGHU_3, WHITEGINA59138, WMQSHIWO,

XIANGBIAO5101,     XIAOYANGLEE88899,         XIMINYAN_0,      XINXINDIANPU325,

YANBIANTIAN,      YANGLIN_9911,      YINFX-0,    YRTOENGWEI,       YUANHAO266,

ZHAOJINXUN49, ZHENSUNN_4, ZZGIFTSHOP, ECRATER.COM - JERSEYSUNLTD,



                                       30
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 31 of 78 PageID #:251




BEAUTYDRESS CO, CARSON JEWELRY, GZ2000, GZ2001, JACKIE SPORTS,

JUMACOUL                   TRADE                CO.,              LIMITED,                NIKIST,

YIWUSHISUWODIANZISHANGWUSHANGXING,                          YYHH2007,         YYHH2013,         and

ZHANGXINXIN1 identified on Schedule A attached hereto (collectively, “Defendants”) and

allege as follows:

                               I. JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b),

and 28 U.S.C. § 1331. This Court has jurisdiction over the claims in this action that arise under

the laws of the State of Illinois pursuant to 28 U.S.C. § 1367(a), because the state law claims are

so related to the federal claims that they form part of the same case or controversy and derive

from a common nucleus of operative facts.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through at

least the fully interactive, commercial Internet stores operating under the Defendant Domain

Names and/or the Online Marketplace Accounts identified in Schedule A attached hereto

(collectively, the “Defendant Internet Stores”). Specifically, Defendants are reaching out to do

business with Illinois residents by operating one or more commercial, interactive Internet Stores

through which Illinois residents can purchase unlicensed counterfeit products using Plaintiffs’

trademarks. Each of the Defendants targets sales from Illinois residents by operating online

stores that offer for sale unlicensed counterfeit products using one or more of Plaintiffs’

trademarks to residents of Illinois, offer shipping to the United States, including Illinois, accept



                                                31
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 32 of 78 PageID #:252




payment in U.S. dollars, and on information and belief, has sold and continues to sell products

using counterfeit versions of Plaintiffs’ trademarks to residents of Illinois.       In fact, the

commercial nature of the Defendant Internet Stores and Defendants’ intent to sell to Illinois

residents is further confirmed by purchases that have been ordered from a sampling of the

Defendant Internet Stores. Accordingly, each of the Defendants is committing tortious acts in

Illinois, is engaging in interstate commerce, and has wrongfully caused Plaintiffs substantial

injury in the State of Illinois.

                                      II. INTRODUCTION

        3.      This action has been filed by Plaintiffs to combat online counterfeiters who trade

upon Plaintiffs’ reputation and goodwill by selling and/or offering for sale unauthorized and

unlicensed counterfeit products using counterfeits of one or more of the trademarks owned

and/or licensed by the Plaintiffs (the “Counterfeit Products”). Plaintiffs are members of the

Coalition to Advance the Protection of Sports logos (“CAPS”), which is administered by

Trademark Management LLC (“TML”). In collaboration with CAPS, Plaintiffs have established

a comprehensive program of trademark protection and enforcement. In particular, CAPS has

created an extensive anti-counterfeiting program for Plaintiffs, which includes regularly

investigating suspicious websites and online marketplace listings and enforcing Plaintiffs’

trademark rights to prevent the sale of Counterfeit Products.

        4.      Defendants create the Defendant Internet Stores by the thousands and design them

to appear to be selling licensed products featuring one or more of the trademarks owned and/or

licensed by Plaintiffs, while, upon information and belief, actually selling Counterfeit Products

to unknowing consumers who make purchases from the Defendant Internet Stores.                 The

Defendant Internet Stores share unique identifiers, such as design elements of and/or similarities



                                                32
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 33 of 78 PageID #:253




to the counterfeit products offered for sale, establishing a logical relationship among them and

suggesting that Defendants’ counterfeiting operation arises out of the same transaction,

occurrence, or series of transactions or occurrences. Defendants attempt to avoid liability by

going to great lengths to conceal both their identities and the full scope and interworking of their

counterfeiting operation.    Plaintiffs are forced to file these actions to combat Defendants’

counterfeiting of the trademarks owned or licensed by the Plaintiffs, as well as to protect

unknowing consumers from purchasing Counterfeit Products over the Internet. Plaintiffs have

been irreparably harmed and continue to be irreparably damaged through consumer confusion,

dilution, and tarnishment of their valuable trademarks as a result of Defendants’ actions and seek

injunctive and monetary relief.

                                       III. THE PARTIES

The Plaintiffs

NBA Properties, Inc.

        5.       Plaintiff NBAP is a corporation duly organized and existing under the laws of the

State of New York with its principal place of business at 645 Fifth Avenue, New York, New

York.

        6.       The National Basketball Association (“NBA”) is an unincorporated association

and professional basketball league, comprised of thirty (30) member teams (“NBA Teams”),

including the Chicago Bulls, that provide professional basketball entertainment services and that

collectively own NBAP.            NBAP manages trademark affairs, including licensing and

enforcement, for the NBA and NBA Teams.

        7.       NBAP is the owner and/or the exclusive licensee of the famous and distinctive

trademarks of the NBA and the NBA Teams, and is authorized to enforce the rights in those



                                                33
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 34 of 78 PageID #:254




trademarks.   NBAP commercially exploits, protects and enforces rights in the famous and

distinctive trademarks, names, logos, symbols, emblems, uniform designs, uniform trade dress

colors, and other identifying indicia associated with the NBA and the NBA Teams (collectively,

the “NBA Trademarks”), including, but not limited to, those that are the subject of valid and

subsisting trademark registrations on the Principal Register of the United States Patent and

Trademark Office and those that NBAP and the NBA Teams have adopted and used in

commerce throughout the United States, including in Illinois. NBAP owns more than one

hundred fifty (150) United States Federal Trademark Registrations in a variety of classes and for

a variety of different goods and services, including, without limitation, many for apparel, such as

jerseys, shirts, caps, and other products in international class 25. Among the NBA Trademarks

owned by NBAP and registered before the United States Patent and Trademark Office are the



word mark “NBA” (reg. no. 1,833,902) and the NBA Player Silhouette Logo:                   (reg. no.

1,966,924). A partial list of the famous and distinctive NBA Trademarks owned by NBAP,

registered before the United States Patent and Trademark Office, and currently in use in

commerce includes the following:

   Registration          Trademark                           Goods and Services
    Number
                                            For: clothing, namely, hosiery, footwear, sweat
                                            shirts, sweatpants, pants, tank tops, jerseys, shorts,
                                            pajamas, sport shirts, rugby shirts, belts, ties,
  1,833,902                 NBA
                                            nightshirts, hats, warm-up suits, jackets, parkas,
                                            coats, cloth bibs, head bands and wrist bands in class
                                            025.

                                            For: clothing, namely, hosiery, footwear, t-shirts,
                                            sweat shirts, sweatpants, pants, tank tops, jerseys,
                       NATIONAL
  2,183,983                                 shorts, pajamas, sport shirts, rugby shirts, sweaters,
                      BASKETBALL
                                            belts, ties, nightshirts, hats, warm-up suits, jackets,
                      ASSOCIATION
                                            parkas, coats, cloth bibs, head bands, wrist bands,
                                            aprons, boxer shorts, slacks, caps, ear muffs and

                                                34
 Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 35 of 78 PageID #:255




                                   gloves in class 025.

                                   For: hosiery, footwear, t-shirts, sweat shirts, tank
                                   tops, pajamas, sport shirts, belts, nightshirts,
                                   stocking caps, warm-up or jogging suits, jackets,
1,525,782                          bibs, head bands and wrist bands in class 025.

                                   For: entertainment services, namely, organizing and
                                   conducting basketball exhibitions in class 041.

                                   For: jewelry; namely, wrist watches, pins, earrings,
                                   necklaces, rings, cuff links and belt buckles in class
                                   014.
1,715,549




                                   For: clothing, namely hosiery, footwear, t-shirts,
                                   sweat shirts, sweatpants, pants, tank tops, jerseys,
                                   shorts, pajamas, sport shirts, rugby shirts, sweaters,
1,966,924                          belts, ties, nightshirts, hats, warm-up suits, jackets,
                                   parkas, coats, cloth bibs, head bands, wrist bands,
                                   aprons, boxer shorts, slacks, caps, ear muffs, and
                                   gloves in class 025.

                                   For: clothing, namely, hosiery, footwear, sweat
                                   shirts, sweatpants, pants, tank tops, jersey, shorts,
                                   pajamas, sport shirts, rugby shirts, sweaters, belts,
2,157,039                          ties, nightshirts, warm-up suits, parkas, coats, cloth
                                   bibs, head bands and wrist bands in class 025.



                                   For: clothing, namely, hosiery, footwear, sweat
                                   shirts, sweatpants, pants, tank tops, jerseys, shorts,
                                   pajamas, sport shirts, rugby shirts, sweaters, belts,
2,079,493                          ties, nightshirts, warm-up suits, parkas, coats, cloth
                                   bibs, head bands and wrist bands in class 025.




                                      35
      Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 36 of 78 PageID #:256




                                            For: Jewelry; costume jewelry; beaded jewelry;
                                            rubber or silicon wristbands in the nature of a
                                            bracelet, beaded necklaces; beads for use in the
                                            manufacture of jewelry; earrings, necklaces, rings,
                                            bracelets, cuff links, pendants, charms for collar
     5,237,767                              jewelry and bracelets; clocks; watches; watch bands
                                            and watch straps, watch cases, watch fobs; jewelry
                                            boxes, tie clips; medallions; non-monetary coins of
                                            precious metal; precious metals; key chains of
                                            precious metal; key chains as jewelry; figures and
                                            figurines of precious metal; trophies of precious
                                            metals in class 014.

The above U.S. registrations for the NBA Trademarks are valid, subsisting, in full force and

effect, and many are incontestable pursuant to 15 U.S.C. § 1065. The registrations for the NBA

Trademarks constitute prima facie evidence of their validity and of NBAP’s exclusive right to

use the NBA Trademarks pursuant to 15 U.S.C. § 1057(b). True and correct copies of the

Federal Trademark Registrations for the above NBA Trademarks are attached hereto as Exhibit

1.

         8.      The NBA brand of professional basketball and NBA Trademarks are widely

known to and enormously popular with both sports fans and the general public. NBAP has

promoted and advertised the NBA, the NBA Teams and NBA Trademarks extensively for many

years. NBA Trademarks are among the most renowned and immediately recognizable marks in

professional sports today. As a result of substantial advertising, promotion and media attention,

and NBAP’s extensive licensing and sponsorship program for a wide variety of goods and

services, NBA Trademarks have acquired secondary meaning and represent significant goodwill

of great value to NBAP, the NBA and the NBA Teams.

         9.      Hundreds of millions of fans have attended NBA games and related events,

enjoyed television and radio broadcasts of NBA games and related events, and purchased

merchandise bearing NBA Trademarks to identify with their favorite NBA Teams. Millions visit

                                               36
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 37 of 78 PageID #:257




<NBA.com>, the official NBA website, as well as the official websites of the individual NBA

Teams, which prominently display, and in many cases are accessed by domain names containing,

NBA Trademarks.

       10.     A significant aspect of NBAP’s business and resulting revenues has been for

many years, and continues to be, the merchandising and licensing of NBA Trademarks. NBAP

has entered into numerous licensing agreements in the United States and around the world,

authorizing use of NBA Trademarks on a wide variety of products, including apparel, caps,

jewelry, toys, furniture, pennants, and bags, among others (collectively, “NBA Products”).

Retail sales of NBA Products exceeded $1 billion in 2016.

       11.     NBAP, directly and through authorized licensees, has established and maintains

high standards of quality for NBA Products, and continues to maintain stringent quality control

over licensees and other authorized users of NBA Trademarks.

       12.     In supervising licensees, NBAP provides licensees and licensed product

manufacturers with specifications setting forth extensive details with respect to use of NBA

Trademarks, including typeface and typography, color renderings, official uniform scripts,

graphic designs, materials, workmanship, and quality. All NBA Products are reviewed under

these strict quality control procedures.

       13.     As a result of the extensive use of NBA Trademarks, not only in connection with

the NBA’s well-known basketball games and related events, but also in connection with a wide

variety of licensed merchandise promoted, sold and/or rendered in the United States and abroad,

as well as widespread use in connection with a broad array of sponsorship activities spanning

diverse industries, such trademarks have for many decades, and long prior to any use made by

Defendants, functioned as unique identifiers and synonyms in the public mind for NBAP, the



                                              37
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 38 of 78 PageID #:258




NBA, and the NBA Teams. As a result, NBA Trademarks are famous and possess significant

goodwill of great value to NBAP, the NBA and the NBA Teams.

        14.   To protect NBA Trademarks from infringement, dilution, disparagement, and

misappropriation, NBAP, in collaboration with CAPS, has established a comprehensive program

of trademark protection, including regularly investigating suspicious websites identified in

proactive Internet sweeps and reported by consumers.

MLB Advanced Media, L.P. and Major League Baseball Properties, Inc.

        15.   MLBAM is a limited partnership organized under the laws of the State of

Delaware with its principal place of business at 75 Ninth Avenue, New York, New York 10011.

Its general partner is MLB Advanced Media, Inc., a Delaware corporation with its principal

place of business at 75 Ninth Avenue, New York, New York 10011.

        16.   MLBAM is the Internet and interactive media company of Major League

Baseball. MLBAM was established following a unanimous vote by the owners of the 30 Major

League Baseball clubs (the "MLB Clubs") to centralize the Internet and interactive media

operations of Major League Baseball. MLBAM manages and operates the official Major League

Baseball site, <MLB.com>, and each of the official MLB Club sites (e.g., <cubs.com> and

<whitesox.com>) to create the most comprehensive Major League Baseball resource on the

Internet.

        17.   MLBP is a New York corporation with its principal place of business at 245 Park

Avenue, New York, New York 10167.

        18.   MLBP is owned by the Office of the Commissioner of Baseball (the “BOC”), and

is a licensee of, and acts as agent for, the MLB Clubs, the BOC and their affiliates and related

entities (collectively, with MLBAM and MLBP, the “MLB Entities”) with respect to a variety of



                                              38
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 39 of 78 PageID #:259




matters including the licensing and protection of the MLB Clubs’ trademarks (including those of

the Chicago Cubs and Chicago White Sox) throughout the world.

       19.     Pursuant to agreements among the MLB Entities, MLBAM and MLBP

(collectively, “MLB”) are the owners and/or the exclusive licensees of the famous and distinctive

trademarks of the MLB Entities, and are authorized to enforce the rights in those trademarks.

       20.     MLB commercially exploits, protects and enforces rights in the famous and

distinctive trademarks, names, logos, symbols, emblems, uniform designs, uniform trade dress

colors, and other identifying indicia associated with the MLB Entities (collectively, the “MLB

Trademarks”), including, but not limited to, those that are the subject of valid and subsisting

trademark registrations on the Principal Register of the United States Patent and Trademark

Office and those that MLB Entities have adopted and used in commerce throughout the United

States, including in Illinois. The MLB Entities own more than one hundred fifty (150) United

States federal trademark registrations in a variety of classes and for a variety of different goods

and services, including, without limitation, many for apparel, such as jerseys, shirts, caps, and

other products in international class 25. Among MLB Trademarks are the word mark “MAJOR

LEAGUE BASEBALL” (reg. no. 1,620,020) and the MLB silhouette logo:                         (reg. no.

1,617,698). A non-exhaustive list of the famous and distinctive MLB Trademarks owned by

certain MLB Entities, registered before the United States Patent and Trademark Office, and

currently in use in commerce, include the following:

Registration           Trademark                            Goods and Services
 Number
                                            For: clothing, namely, shirts, shorts, dresses, socks,
                                            underwear, jackets, sweaters, pants, visors, caps,
1,620,020          MAJOR LEAGUE             bibs, infantwear, namely, baby shorts sets, romper
                    BASEBALL                sets, baby pants, coveralls; outerwear, namely,
                                            uniforms and pullovers, ties, robes and
                                            loungewear, sweatshirts, knitted headwear, hosiery,

                                                39
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 40 of 78 PageID #:260




                                    wristbands, robes and shoes in class 025.

                                    For: clothing, namely, caps, hats, visors, knitted
                                    headwear, headbands, shirts, t-shirts, tank tops,
                                    sweaters, turtlenecks, pullovers, vests, shorts,
2,779,958            MLB            pants, dresses, baseball uniforms, jerseys,
                                    sweatshirts, sweatpants, underwear, boxer shorts,
                                    sleepwear, jackets, cloth bibs, infantwear, rompers,
                                    coveralls, creepers, baby booties, ties, wristbands,
                                    scarves, socks, hosiery in class 025.
                                    For: clothing, namely, shirts, shorts, dresses, socks,
                                    underwear, jackets, sweaters, pants, visors, caps,
                                    bibs, infantwear, namely, baby shorts sets, romper
1,617,698                           sets, baby pants, coveralls; outerwear, namely,
                                    uniforms and pullovers, ties, robes and
                                    loungewear, sweatshirts, knitted headwear, hosiery,
                                    wristbands, robes, and shoes in class 025.

                                    For: jewelry, namely, bracelets, charms, earrings,
                                    rings, necklaces, pendants, watches, costume
2,569,970                           jewelry, medallions, lapel pins, tie clips, tie
                                    fasteners, cuff links, belt buckles of precious metal,
                                    money clips of precious metal, clocks, non-
                                    monetary coins of precious metal in class 014.
                                    For: clothing, namely, caps, hats, visors, knitted
                                    headwear, shirts, t-shirts, tank tops, sweaters,
                                    turtlenecks, pullovers, vests, shorts, baseball
                                    uniforms, jerseys, warm-up suits, sweatshirts,
                                    sweatpants, underwear, boxer shorts, robes,
2,573,503
                                    sleepwear, jackets, cloth bibs, infantwear, infant
                                    diaper covers, cloth diaper sets with undershirt and
                                    diaper cover, rompers, coveralls, creepers, baby
                                    booties, ties, belts, wristbands, scarves, footwear,
                                    socks, slippers, aprons in class 025.

3,410,585       WORLD SERIES        For: Jewelry, namely, bracelets, earrings,
                                    pendants, watches, costume jewelry, rubber or
                                    silicone bracelets and wristbands in the nature of
                                    bracelets, medallions, ornamental metal pins, lapel
                                    pins, cuff links, money clips of precious metal,
                                    metal key chains of precious metal, metal key rings
                                    of precious metal, clocks, wall clocks, and non-
                                    monetary coins of precious metal in class 014.




                                        40
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 41 of 78 PageID #:261




5,510,999                                For: Clothing, namely, headwear, shirts,
                                         sweatshirts, jackets, infant wear in class 025.




5,511,001                                For: trophies of common metal in class 006.




5,511,002                                For: trophies of precious metal; ornamental pins;
                                         lapel pins; rings; bracelets; charms for jewelry;
                                         non-monetary coins; clocks; key chains; key rings
                                         in class 014.




The above U.S. registrations for the MLB Trademarks are valid, subsisting, in full force and

effect, and all are incontestable pursuant to 15 U.S.C. § 1065. The registrations for the MLB

                                             41
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 42 of 78 PageID #:262




Trademarks constitute prima facie evidence of their validity and of MLB’s exclusive right to use

the MLB Trademarks pursuant to 15 U.S.C. § 1057(b). True and correct copies of the Federal

Trademark Registrations for the above MLB Trademarks are attached hereto as Exhibit 2.

       21.    MLB Trademarks are widely known to and enormously popular with both sports

fans and the general public. MLB has promoted and advertised the MLB Clubs, games between

the MLB Clubs, related events, and MLB Trademarks extensively for many years.             MLB

Trademarks are among the most renowned and immediately recognizable marks in professional

sports today. As a result of substantial advertising, promotion and media attention, and MLB’s

extensive licensing and sponsorship program for a wide variety of goods and services, MLB

Trademarks have acquired secondary meaning and represent significant goodwill of great value

to the MLB Entities.

       22.    Hundreds of millions of customers have attended games between the MLB Clubs

and related events, enjoyed television and radio broadcasts of games between the MLB Clubs

and related events, and purchased merchandise bearing MLB Trademarks to identify with their

favorite MLB Clubs. Millions visit <MLB.com>, the official Major League Baseball website, as

well as the official websites of the individual MLB Clubs, which prominently display, and in

many cases are accessed by domain names containing, MLB Trademarks.

       23.    A significant aspect of MLB’s business and resulting revenues has been for many

years, and continues to be, the merchandising and licensing of MLB Trademarks. MLB has

entered into numerous licensing agreements in the United States and around the world,

authorizing use of MLB Trademarks on a wide variety of products, including apparel, caps,

jewelry, toys, furniture, pennants, and bags, among others (collectively, “MLB Products”).

Retail sales of MLB Products exceeded $1 billion in 2016.



                                              42
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 43 of 78 PageID #:263




       24.     MLB, directly and through authorized licensees, has established and maintained

high standards of quality for MLB Products, and continues to maintain stringent quality control

over licensees and other authorized users of MLB Trademarks.

       25.     In supervising licensees, MLB provides licensees and licensed product

manufacturers with specifications setting forth extensive details with respect to use of MLB

Trademarks, including typeface and typography, color renderings, official uniform scripts,

graphic designs, materials, workmanship, and quality. All MLB Products are reviewed under

these strict quality control procedures.

       26.     As a result of the extensive use of MLB Trademarks, not only in connection with

well-known baseball games between the MLB Clubs and related events, but also in connection

with a wide variety of licensed merchandise promoted, sold and/or rendered in the United States

and abroad, as well as widespread use in connection with a broad array of sponsorship activities

spanning diverse industries, such trademarks have for many decades, and long prior to any use

made by Defendants, functioned as unique identifiers and synonyms in the public mind for MLB

and its affiliated and related MLB Clubs. As a result, MLB Trademarks are famous and possess

significant goodwill of great value to MLB and its affiliated and related MLB Clubs.

       27.     To protect MLB Trademarks from infringement, dilution, disparagement, and

misappropriation, MLB, in collaboration with CAPS, has established a comprehensive program

of trademark protection, including regularly investigating suspicious websites identified in

proactive Internet sweeps or reported by consumers.       MLBP and MLBAM manage these

activities on behalf of MLB.




                                               43
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 44 of 78 PageID #:264




NHL Enterprises L.P.

       28.    Plaintiff NHLE is a Delaware limited partnership having a principal place of

business at 1185 Avenue of the Americas, New York, New York.

       29.    The National Hockey League (“NHL”) is an unincorporated association organized

as a joint venture to operate a professional ice hockey league consisting of thirty-one (31)

member clubs (the “NHL Teams”), including the 2015 Stanley Cup Champion Chicago

Blackhawks. The NHL has existed since 1917 and has consistently attracted a large public

following, both in the United States and worldwide.

       30.      NHLE is the exclusive national United States licensee of the famous and

distinctive trademarks of the NHL (including names, logos, symbols, emblems, uniform designs,

uniform trade dress colors, and other identifying indicia associated with the NHL) (“NHL

League Trademarks”), and is authorized by the NHL to enforce the rights in the NHL League

Trademarks. In addition, NHLE is the exclusive national United States licensee of the famous

and distinctive trademarks of the NHL Teams collectively (including names, logos, symbols,

emblems, uniform designs, uniform trade dress colors, and other identifying indicia associated

with the NHL Teams) (“NHL Team Trademarks,” and, together with the “NHL League

Trademarks,” the “NHL Trademarks”). NHLE is authorized by the NHL Teams to enforce the

rights in the NHL Team Trademarks. The NHL Trademarks include, but are not limited to, those

that are the subject of valid and subsisting trademark registrations on the Principal Register of

the United States Patent and Trademark Office and those that the NHL and the NHL Teams have

adopted and used in commerce throughout the United States, including in Illinois. In particular,

NHLE is the exclusive United States licensee of and is authorized to enforce over one hundred

(100) United States federal trademark registrations for NHL League Trademarks in a variety of



                                               44
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 45 of 78 PageID #:265




classes and for a variety of different goods and services, including, without limitation, for

apparel such as jerseys, shirts, caps, and other products in international class 25. Among the

NHL League Trademarks are the word mark “NHL” (reg. no. 1,962,135) and the NHL Logo:



        (reg. no. 3,248,499). A non-exhaustive list of the NHL League Trademarks, registered

with the United States Patent and Trademark Office and currently in use in commerce, includes

the following:

  Registration           Trademark                           Goods and Services
   Number
   1,962,135                                  For: clothing, namely, shirts, jerseys, sweaters,
                                              jackets, sweatshirts, t-shirts, pants, sweatpants,
                                              warm-up suits, wristbands, headbands, shorts,
                             NHL
                                              caps, hats, socks, nightshirts, scarves, mittens
                                              and cloth bibs in class 025.

   2,422,903                                  For: clothing, namely, caps, cloth bibs, hats,
                                              jackets, jerseys, shirts, shorts, sweaters,
                       STANLEY CUP
                                              sweatpants, sweatshirts, t-shirts, ties, vests and
                                              warm-up suits in class 025.
   4,631,182                                  For: items made of precious and non-precious
                                              metals, namely, commemorative coins, and
                                              medals; trophies and key chains made of
                             NHL              precious metals; jewelry, charms, earrings,
                                              medallions, rings, necklaces, tie tacks, pins in the
                                              nature of jewelry; chronometric instruments in
                                              the nature of docks and clocks in class 014.

   4,767,415           STANLEY CUP            For: precious metal trophies in class 014.

   1,678,612                                  For: clothing and footwear; namely, jerseys,
                                              sweaters, jackets, sweatshirts, t-shirts,
                                              sweatpants, shirts, caps, hats in class 025.




                                             45
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 46 of 78 PageID #:266




   3,248,499                                  For: clothing, namely, bandannas, beach cover-
                                              ups, belts, body suits, boxer shorts, caps, cloth
                                              bibs, coats, dresses, footwear, ear muffs, gloves,
                                              hats, headbands, hosiery, housecoats, jackets,
                                              jerseys, leggings, leotards, mittens, nightshirts,
                                              pajamas, pants, rain coats, rain wear, robes,
                                              scarves, shirts, shorts, skirts, socks, suits, sun
                                              visors, suspenders, sweaters, sweatpants,
                                              sweatshirts, swimsuits, swim trunks, t-shirts, ties,
                                              toques, underwear, vests, warm-up suits and
                                              wristbands in class 025.

   5,165,350                                  For: items made of precious and non-precious
                                              metals, namely, commemorative coins, and
                                              medals; trophies and key chains made of
                                              precious metals; jewelry, charms, earrings,
                                              medallions, rings, necklaces, tie tacks, pins in the
                                              nature of jewelry; chronometric instruments in
                                              the nature of docks and clocks in class 014.

   2,395,418                                  For: clothing, namely, caps, cloth bibs, hats,
                                              jackets, jerseys, shirts, shorts, sweaters,
                                              sweatpants, sweatshirts, t-shirts, ties, vests and
                                              warm-up suits in class 025.

   4,677,429                                  For: Items made of precious and non-precious
                                              metals, namely, commemorative coins, and
                                              medals; key chains made of precious metals;
                                              jewelry, charms, earrings, medallions, rings,
                                              necklaces, tie tacks, pins in the nature of jewelry;
                                              chronometric instruments in the nature of docks
                                              and clocks in class 014.

The above U.S. registrations for the NHL League Trademarks are valid, subsisting, in full force

and effect, and many are incontestable pursuant to 15 U.S.C. § 1065. The registrations for the

NHL League Trademarks constitute prima facie evidence of their validity and of NHLE’s

exclusive right to use the NHL Trademarks pursuant to 15 U.S.C. § 1057(b). True and correct

copies of the Federal Trademark Registrations for the above NHL League Trademarks are

attached hereto as Exhibit 3.




                                              46
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 47 of 78 PageID #:267




       31.    The NHL brand of professional hockey and NHL Trademarks are widely known

to and enormously popular with both sports fans and the general public. NHLE has promoted

and advertised the NHL, the NHL Teams and NHL Trademarks extensively for many years.

NHL Trademarks are among the most renowned and immediately recognizable marks in

professional sports today. As a result of substantial advertising, promotion and media attention,

and NHLE’s extensive licensing and sponsorship program for a wide variety of goods and

services, NHL Trademarks have acquired secondary meaning and represent significant goodwill

of great value to the NHL, NHLE and the NHL Teams.

       32.    Millions of fans have attended NHL games and related events, enjoyed television

and radio broadcasts of NHL games and related events, and purchased merchandise bearing NHL

Trademarks to identify with their favorite NHL Teams. Millions visit <NHL.com>, the official

NHL website, as well as the official websites of the individual NHL Teams, which prominently

display, and in many cases are accessed by domain names containing, NHL Trademarks.

       33.    A significant aspect of NHLE’s business and resulting revenues has been for

many years, and continues to be, the merchandising and licensing of the NHL Trademarks.

NHLE has entered into numerous licensing agreements in the United States, authorizing use of

NHL Trademarks on a wide variety of products, including apparel, caps, jewelry, toys, furniture,

pennants, and bags, among others (collectively, “NHL Products”). Retail sales revenue in 2017

of NHL Products was in the hundreds of millions of dollars.

       34.    NHLE, directly and through authorized licensees, has established and maintained

high standards of quality for NHL Products, and continues to maintain stringent quality control

over licensees and other authorized users of NHL Trademarks.




                                               47
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 48 of 78 PageID #:268




       35.     In supervising licensees, NHLE provides licensees and licensed product

manufacturers with specifications setting forth extensive details with respect to use of NHL

Trademarks, including typeface and typography, color renderings, official uniform scripts,

graphic designs, materials, workmanship, and quality. All NHL Products are reviewed under

these strict quality control procedures.

       36.     As a result of the extensive use of NHL Trademarks, not only in connection with

the NHL’s well-known hockey games and related events, but also in connection with a wide

variety of licensed merchandise sold and/or rendered in the United States and abroad, as well as

widespread use in connection with a broad array of sponsorship activities spanning diverse

industries, such trademarks have for many decades, and long prior to any use made by

Defendants, functioned as unique identifiers and synonyms in the public mind for NHLE, the

NHL, and the NHL Teams. As a result, NHL Trademarks are famous and possess significant

goodwill of great value to the NHL, the NHL Teams and NHLE.

       37.     To protect NHL Trademarks from infringement, dilution, disparagement, and

misappropriation, NHLE, in collaboration with CAPS, has established a comprehensive program

of trademark protection, including regularly investigating suspicious websites identified in

proactive Internet sweeps and reported by consumers.

NFL Properties LLC

       38.     NFLP is a Delaware limited liability company organized and existing under the

laws of the State of Delaware, with its principal place of business at 345 Park Avenue, New

York, New York.       NFLP is the authorized representative of the National Football League

(“NFL”) and its thirty-two (32) member clubs, including the Chicago Bears (the “Member

Clubs”), for the licensing and protection of their names, logos, symbols, and other identifying



                                              48
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 49 of 78 PageID #:269




marks and indicia. The NFL is an unincorporated association of the Member Clubs, each of

which owns and operates a professional football team engaged in providing entertainment

services to the public in the form of competitive professional football games.

       39.       The NFL and its Member Clubs have adopted and used in commerce certain

trademarks, logos, symbols, and other identifying indicia relating to the activities of the NFL and

the Member Clubs. The NFL and its Member Clubs have also adopted and used in commerce

throughout the United States, including Illinois, certain trademarks relating to the activities of the

NFL and its Member Clubs (referred to herein collectively as the “NFL Trademarks”). The NFL

has registered a number of its marks with the United States Patent and Trademark Office,




including NATIONAL FOOTBALL LEAGUE, NFL, and the NFL Shield logo:                                . A

non-exhaustive list of the famous and distinctive NFL Trademarks owned by NFLP, registered

before the United States Patent and Trademark Office, and currently in use in commerce includes

the following:

 Registration          Trademark                             Goods and Services
  Number
  1,076,139            NATIONAL             For: promoting the interests of member football
                       FOOTBALL             clubs, scheduling games, and promoting interest in
                        LEAGUE              football in class 041.

  2,919,270                NFL              For: toys and sporting goods, namely, plush toys,
                                            stuffed animals, play figures, golf balls, golf bags,
                                            golf clubs, golf club covers, bowling balls, bowling
                                            bags, footballs, toy banks, hand held unit for playing
                                            electronic games; hand held unit for playing video
                                            games; board games relating to football, checker
                                            sets, chess sets, dominoes, Christmas tree ornaments,
                                            balloons, jigsaw puzzles, windsocks, kites, toy
                                            trucks, football shoulder pads, elbow, hand and knee
                                            pads, all for athletic use; billiard game playing
                                            equipment, exercise equipment, namely, chest

                                                 49
Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 50 of 78 PageID #:270




                                protectors for sports, dart boards and dart board
                                cases, volleyball equipment, namely, volleyballs
                                fishing equipment, namely, fishing lures and fishing
                                rods, handle grips for sporting equipment, athletic
                                equipment, namely, personal floor mats, mouth
                                guards, athletic sports wraps and athletic tape, snow
                                sleds for recreation use, swim boards for recreation
                                use, toy vehicles, toy model train sets, yo-yos in
                                class 028.

3,394,343          NFL          For: Football helmets, cell phone covers, magnetic
                                coded charge cards, decorative magnets, prerecorded
                                DVDs featuring the sport of football, computer game
                                software and disks, computer mouse pads,
                                sunglasses in class 009.

                                For: Jewelry, pins, bracelets, charms, rings,
                                collectible coins, commemorative coins, coins of
                                precious metal, pendants and key chains made of
                                precious metal in class 014.

                                For: Posters, calendars, trading cards, series of books
                                relating to football, notepads, stickers, printed tickets
                                to sports games and events; note paper, pictorial
                                prints, picture postcards, art pictures, paper gift bags,
                                paper decorations; collectible cards; collectible card
                                and memorabilia holders; souvenir programs for
                                sports events in class 016.

                                For: Men's, women's and children's clothing,
                                namely, fleece tops and bottoms, headwear, caps,
                                knit hats, t-shirts, shirts, turtlenecks, sweatshirts,
                                shorts, tank tops, pants, jackets, golf shirts, knit
                                shirts, jerseys, gloves, ties, cloth bibs; night shirts
                                and pajamas; underwear, socks; towels in class 025.

                                For: Television broadcasting services; television
                                transmission services; cable television broadcasting;
                                radio broadcasting; broadcasting programming on
                                the Internet; information transmission via electronic
                                communications      networks;      transmission    of
                                information through video communication systems;
                                communication services, namely, audio and video
                                broadcasting; broadcasting services and provision of
                                telecommunication access to video and audio
                                content provided via a video on demand; streaming

                                     50
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 51 of 78 PageID #:271




                                  of audio material on the Internet; streaming of video
                                  material and podcasts on the Internet; electronic
                                  delivery of images and photos via a global computer
                                  network; providing multiple-user access to a global
                                  computer information network for the purpose of
                                  participating in interactive polling in the field of
                                  football; wireless communications services, namely,
                                  transmission of text, graphics, data, and
                                  entertainment information to mobile phones; mobile
                                  media and entertainment services in the nature of
                                  electronic transmission of entertainment media
                                  content in class 038.

                                  For: Education and entertainment services in the
                                  nature of professional football games and
                                  exhibitions; providing sports and entertainment
                                  information via a global computer network or a
                                  commercial on-line computer service or by cable,
                                  satellite, television and radio; arranging and
                                  conducting       athletic  competitions,     namely,
                                  professional football games and exhibitions; football
                                  fan club services; entertainment services, namely,
                                  musical and dance performances provided during
                                  intervals at sports events; educational services,
                                  namely, physical education programs; production of
                                  radio and television programs; live shows featuring
                                  football games, exhibitions, competitions, and
                                  musical and dance performances; sporting and
                                  cultural activities; distribution of television
                                  programming to cable and satellite television
                                  systems; distribution of television programs for
                                  others in class 041.

3,581,281                         For: Football helmets, cell phone covers, magnetic
                                  coded charge cards, decorative magnets, prerecorded
                                  compact discs, and DVDs featuring the sport of
                                  football, computer game software and disks,
                                  computer mouse pads, sunglasses, eyeglass cases,
                                  and CD storage cases in class 009.

                                  For: Jewelry, clocks, pins, bracelets, necklaces,
                                  charms, rings, collectible coins, commemorative
                                  coins, non-monetary coins of precious metal,
                                  pendants and key chains made of precious metal in
                                  class 014.



                                       51
Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 52 of 78 PageID #:272




                                For: Posters, calendars, trading cards, a series of
                                books in the field of football, magazines in the field
                                of football, notepads, stickers, bumper stickers, and
                                greeting cards; printed tickets to sports games and
                                events; note paper, pictorial prints, picture postcards,
                                art pictures, stationery, stationery-type portfolios,
                                wrapping paper, paper table cloths, paper napkins,
                                paper gift bags, paper party decorations; printed
                                collectible cards; collectible card and memorabilia
                                holders; souvenir programs for sports events in class
                                016.

                                For: Towels in class 024.

                                For: Clothing, namely, fleece tops and bottoms,
                                headwear, caps, knit hats, t-shirts, shirts, turtlenecks,
                                sweatshirts, shorts, tank tops, sweaters, pants,
                                jackets, golf shirts, knit shirts, jerseys, wristbands,
                                warm up suits, gloves, ties, cloth bibs; sleepwear,
                                namely, bathrobes, and pajamas; underwear, socks;
                                footwear; sneakers in class 025.

                                For: Toys and sporting goods, namely, plush toys,
                                stuffed animals, play figures, golf balls, golf bags,
                                golf club covers, footballs, toy banks, board games
                                relating to football, playing cards, Christmas tree
                                ornaments, balloons, jigsaw puzzles, toy, toy cars
                                and trucks, billiard balls, dart boards, playing cards,
                                miniature helmets in class 028.

                                For: Association services, namely, promoting the
                                interests of professional football clubs; promoting
                                the interests of member football clubs; scheduling
                                games for member teams; promoting public interest
                                in football; association services, namely, providing a
                                forum for member football clubs to showcase,
                                display, demonstrate and promote ideas, products,
                                and services in connection with football; promotion
                                of sporting and cultural activities in class 035.

                                For Education and entertainment services in the
                                nature of professional football games and
                                exhibitions; providing sports and entertainment
                                information via a global computer network or a
                                commercial on-line computer service, or by cable,
                                satellite, television or radio; arranging and

                                     52
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 53 of 78 PageID #:273




                                  conducting athletic competitions, namely,
                                  professional football games and exhibitions; football
                                  fan club services, namely, personal appearances by a
                                  costumed mascot for professional football teams;
                                  entertainment services, namely, live musical and
                                  dance performances provided during intervals at
                                  sports events; educational services, namely,
                                  conducting physical education programs; production
                                  of radio and television programs; presentation of live
                                  shows featuring football games, exhibitions,
                                  competitions, and musical and dance performances;
                                  organization of sporting and cultural activities;
                                  entertainment services, namely, an on-going series
                                  featuring football provided through cable television,
                                  satellite television, and television and radio
                                  broadcasts in class 041.

3,286,411                         For: Luggage, shoulder bags, beach bags, duffle
                                  bags, all purpose sports bags, sports equipment bags,
                                  school bags, tote bags, knapsacks, rucksacks,
                                  wallets, umbrellas, waist packs, leather key fobs,
                                  luggage tags in class 018.

                                  For: Textile goods, namely, cloth flags, curtains,
                                  quilts, towels, sheets, pillowcases, comforters,
                                  blankets, pillow shams, textile fabric for the
                                  manufacture of clothing, oven mitts, shower
                                  curtains, pot holders, textile wall hangings, fabric
                                  throws in class 024.

                                  For: Marketing services, namely, promoting the
                                  goods and services of others by arranging for
                                  sponsors to affiliate their goods and services with
                                  various football personalities and/or the sport of
                                  football; dissemination of advertising for others via
                                  an on-line electronic communications network;
                                  promoting the sale of credit card accounts through
                                  the administration of incentive award programs;
                                  direct mail advertising for others in class 035.




                                       53
  Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 54 of 78 PageID #:274




3,661,464                         For: Handbags, luggage, shoulder bags, beach bags,
                                  duffle bags, clutch bags, all purpose sport bags, bags
                                  for sports, school bags, tote bags, knapsacks, wallets,
                                  travel bags, backpacks, umbrellas and luggage tags
                                  in class 018.



2,954,420        SUPER BOWL       For: men's, women's and children's clothing, namely,
                                  fleece tops and bottoms, caps, headwear, T-shirts,
                                  sweatshirts, shorts, tank tops, sweaters, pants,
                                  jackets, turtlenecks, golf shirts, knit shirts, jerseys,
                                  wind resistant jackets, cloth bibs, sleepwear, namely,
                                  night shirts and pajamas, knit hats and caps, and
                                  scarves in class 025.
3,138,590       SUPER BOWL        For: Football helmets, cell phone covers, decorative
                                  magnets, prerecorded DVDs all featuring the sport
                                  of football, computer mouse pads in class 009.

                                  For: Jewelry, watches, clocks, pins, earrings,
                                  necklaces, bracelets, belt buckles made primarily of
                                  precious metals, charms, money clips made
                                  primarily of precious metals, rings, collectible coins,
                                  commemorative coins in class 014.

                                  For: Posters, trading cards, series of books relating
                                  to football, magazines relating to football, notepads,
                                  stickers, bumper stickers, printed tickets to sports
                                  games and events; pens note paper, pictorial prints,
                                  art pictures, paper table cloths, paper party
                                  invitations, paper decorations, collectible cards;
                                  collectible card and memorabilia holders, souvenir
                                  programs for sports events in class 016.

                                  For: Toys and sporting goods, namely, plush toys,
                                  stuffed animals, play figures, golf balls, footballs,
                                  Christmas tree ornaments, balloons, jigsaw puzzles,
                                  miniature helmets in class 028.
2,941,347                         For: men's, women's and children's clothing, namely,
                                  fleece tops, caps, headwear, T-shirts, sweatshirts,
                                  jackets, jerseys, wind resistant jackets, knit hats and
                                  caps in class 025.




                                       54
     Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 55 of 78 PageID #:275




3,138,589                                For: Football helmets, decorative magnets, and
                                         DVDs featuring the sport of football, computer game
                                         software in class 009.

                                         For: Jewelry, pins, collectible coins, commemorative
                                         coins in class 014.

                                         For: trading cards, series of books relating to
                                         football, collectible cards; collectible card and
                                         memorabilia holders, souvenir programs for sports
                                         events in class 016.

                                         For: footballs, Christmas tree ornaments in class
                                         028.


The above U.S. registrations for the NFL Trademarks are valid, subsisting, in full force and

effect, and many are incontestable pursuant to 15 U.S.C. § 1065. True and correct copies of the

Federal Trademark Registrations for the above NFL Trademarks are attached hereto as Exhibit

4.

         40.   NFL Trademarks are among the most renowned and immediately recognizable

marks in professional sports today. NFL professional football and NFL Trademarks are widely

known to and enormously popular with both sports fans and the general public. NFLP has

promoted and advertised the NFL, the Member Clubs and NFL Trademarks extensively for many

years.   As a result of substantial advertising, promotion and media attention, and NFLP’s

extensive licensing and sponsorship program for a wide variety of goods and services, NFL

Trademarks have acquired fame and secondary meaning, and represent significant goodwill of

great value to NFLP, the NFL and the Member Clubs.

         41.   Hundreds of millions of fans have attended NFL games and related events,

enjoyed television and radio broadcasts of NFL games and related events, and purchased

merchandise bearing NFL Trademarks to identify with their favorite Member Clubs. Millions



                                              55
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 56 of 78 PageID #:276




visit <nflshop.com>, the official NFL Internet web store, as well as the official websites of the

individual Member Clubs, which prominently display, and in many cases are accessed by

domain names containing, NFL Trademarks.

       42.     A significant aspect of NFLP’s business and resulting revenues has been for many

years, and continues to be, the merchandising and licensing of NFL Trademarks. NFLP has

entered into numerous licensing agreements in the United States and around the world,

authorizing use of NFL Trademarks on a variety of products, including apparel, caps, jewelry,

toys, furniture, pennants, and bags, among others (collectively, “NFL Products”).           NFLP

generates significant and substantial revenue each year from its sales and licensing of the sale of

the NFL Products.

       43.     NFLP, directly and through authorized licensees, has established and maintained

high standards of quality for NFL Products, and continues to maintain stringent quality control

over licensees and other authorized users of NFL Trademarks.

       44.     In supervising licensees, NFLP provides licensees and licensed product

manufacturers with specifications setting forth extensive details with respect to use of NFL

Trademarks, including typeface and typography, color renderings, official uniform scripts,

graphic designs, materials, workmanship, and quality. All NFL Products are reviewed under

these strict quality control procedures.

       45.     As a result of the extensive use of NFL Trademarks, not only in connection with

the NFL’s well-known football games and related events, but also in connection with a wide

variety of licensed merchandise promoted, sold and/or rendered in the United States and abroad,

as well as widespread use in connection with a broad array of sponsorship activities spanning

diverse industries, the NFL Trademarks have for many decades, and long prior to any use made



                                                56
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 57 of 78 PageID #:277




by Defendants, functioned as unique identifiers and synonyms in the public mind for NFLP, the

NFL, and the Member Clubs. As a result, NFL Trademarks are famous and possess significant

goodwill of great value to NFLP, the NFL, and the Member Clubs.

       46.     To protect NFL Trademarks from infringement, dilution, disparagement, and

misappropriation, NFLP has established a comprehensive program of trademark protection,

including regularly investigating suspicious websites identified in proactive Internet sweeps and

reported by consumers, both in collaboration with CAPS and as part of its independent

trademark protection efforts.

IMG College Licensing, LLC

       47.     Plaintiff IMGCL is a Georgia limited liability company having its principal place

of business at 1075 Peachtree Street, Suite 3300, Atlanta, Georgia 30309.

       48.     Plaintiff IMGCL is a trademark licensing and enforcement agent that represents

more than 190 colleges, universities, bowl games, and collegiate athletic conferences, including

Oklahoma State University (“OSU”).

       49.     In addition to OSU, IMGCL is the trademark licensing agent for numerous other

collegiate institutions including, without limitation, the University of Alabama, the University of

Oklahoma, the University of California Los Angeles, the University of South Carolina, Auburn

University, the University of Florida, the University of Nebraska, West Virginia University, and

Duke University (collectively, “Additional IMGCL University Clients”) whose trademarks (the

“Additional IMGCL Protected Trademarks”) are used on Counterfeit Products without

authorization and sold by one or more Defendants. Although not named as Plaintiffs herein, the

Additional IMGCL University Clients have been and continue to be damaged by the




                                                57
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 58 of 78 PageID #:278




unauthorized trademark use of the Defendants, and IMGCL suffers harm and damages as a result

of these actions.

       50.      A significant aspect of IMGCL’S business has been for many years, and

continues to be, the licensing of famous collegiate trademarks including, but not limited to, the

OSU Trademarks, as defined herein, which are owned by Plaintiff OSU Board of Regents, as

well as the Additional IMGCL Protected Trademarks (collectively, the "Collegiate

Trademarks"). Indeed, the efforts of IMGCL together with the enormous popularity of the

Collegiate Trademarks create valuable licensing royalties that support a myriad of programs and

operations of OSU and the Additional IMGCL University Clients. IMGCL, on behalf of OSU

and the Additional IMGCL University Clients, has entered into numerous trademark licensing

agreements in the United States and around the world, authorizing use of famous Collegiate

Trademarks on a wide variety of products, including jerseys, caps, other apparel, and many other

products. As IMGCL generates revenues based upon the sale of licensed products, IMGCL is

damaged by the sale of Counterfeit Products, which decreases sales of licensed Genuine Products

and thus causes IMGCL significant financial and irreparable harm.

       51.      IMGCL also uses its trademarks (collectively, the “IMGCL Trademarks”) in

connection with the licensed products using Collegiate Trademarks. The United States Patent

and Trademark Office has granted IMGCL numerous federal registrations for the IMGCL

Trademarks, including, but not limited to, the following registrations:

 Registration                 Trademark                          Goods and Services
  Number
  1,891,318             THE COLLEGIATE                 For: business consultation in the field
                      LICENSING COMPANY                of trademark licensing management,
                                                       market development in the field of
                                                       trademark licensing programs and
                                                       administration of trademark licensing
                                                       for others in class 035.

                                                58
Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 59 of 78 PageID #:279




1,891,319                CLC               For: business consultation in the field
                                           of trademark licensing management,
                                           market development in the field of
                                           trademark licensing programs and
                                           administration of trademark licensing
                                           for others in class 035.

3,163,116         COLLEGE VAULT            For: clothing, namely, sweatshirts,
                                           sweatpants, shirts, T-shirts, sweaters,
                                           hats, caps, jackets, coats, uniforms,
                                           jerseys, undergarments, scarves, ties,
                                           visors, shorts, rainwear, and gloves in
                                           class 025.

1,578,038                                  For: licensing services in the field of
                                           collegiate products and promotions for
                                           colleges, universities and post-season
                                           bowls in class 035.




2,071,504                                  For: licensing services in the field of
                                           collegiate products and promotions for
                                           colleges, universities and post-season
                                           bowls in class 035.




3,221,094                                  For: video game discs, and video game
                                           software, decorative magnets, computer
                                           mouse pads, neon signs, sunglasses in
                                           class 009.

                                           For: jewelry including watches, clocks,
                                           charms, pendants, earrings, cuff links,
                                           powder compacts of precious metal,
                                           lapel pins, tie tacks and bars, medals,
                                           and commemorative coins in class 014.

                                           For: paper and paper products, namely,
                                           spiral notebooks, pens, pencils, greeting
                                           cards, postcards, prints, letter openers,

                                     59
Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 60 of 78 PageID #:280




                                           decals, bumper stickers, calendars,
                                           paper napkins, note pads, checkbook
                                           covers, bank checks, bookmarks, loose
                                           leaf binders, stationery-type portfolios,
                                           desk sets, book covers, bookends,
                                           trading cards, pen and pencil cases,
                                           paper weights, posters, and stickers in
                                           class 016.

                                           For: luggage, namely, athletic bags,
                                           attache cases, backpacks, barrel bags,
                                           book bags, duffel bags, tote bags,
                                           garment bags for travel, wallets,
                                           billfolds, purses, briefcase-type
                                           portfolios, key cases, business and
                                           credit card cases, change purses,
                                           umbrellas, patio umbrellas, animal
                                           leashes and collars for pets in class 018.

                                           For: furniture and plastics, namely,
                                           mirrors, picture frames, pillows,
                                           plaques, and wind chimes in class 020.

                                           For: house wares and household goods,
                                           namely, non-metal piggy banks, wicker
                                           baskets, beer mugs, portable beverage
                                           coolers, drinking glasses, bottle
                                           openers, lunch boxes, soap dishes, ice
                                           buckets, coasters not of paper and not
                                           being table linen, coffee cups, plates,
                                           commemorative plates, paper plates,
                                           cookie jars, bowls, shot glasses, fitted
                                           picnic baskets, stained glass
                                           decorations, statues made of china,
                                           crystal, glass, or porcelain, and plastic
                                           cups in class 021.

                                           For: textiles, namely, textile fabrics for
                                           home and commercial interiors,
                                           curtains, cloth pennants, cloth flags, bed
                                           blankets, throw blankets, bed sheets,
                                           pillow cases, bed spreads, pot holders,
                                           kitchen towels, oven mitts, bath towels,
                                           and washcloths in class 024.

                                           For: apparel, namely, t-shirts, polo

                                     60
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 61 of 78 PageID #:281




                                                     shirts, rugby tops, jerseys, turtlenecks,
                                                     infant one piece outfits, pajamas, boxer
                                                     shorts, nightshirts, tank tops, shorts,
                                                     pants, jeans, socks, ties, scarves, shoes,
                                                     slippers, sandals, nightgowns,
                                                     sweatpants, sweatshirts, wristbands,
                                                     head bands, hats, caps, visors, aprons,
                                                     blazers, vests, jackets, raincoats,
                                                     ponchos, leather coats, wind resistant
                                                     jackets, warm up suits, athletic
                                                     uniforms, bandanas, suspenders, cloth
                                                     bibs, booties, bathing trunks, bikinis,
                                                     gloves, mittens, bathing suits, bathing
                                                     caps, and belts in class 025.

                                                     For: games and playthings, namely,
                                                     stuffed toy animals, stuffed toys,
                                                     balloons, board games, flying discs,
                                                     dolls, toy vehicles, plush toys, toy
                                                     banks, playing cards, bean bags,
                                                     basketballs, footballs, miniature
                                                     basketball hoop and backboard, golf
                                                     balls, golf clubs, golf putters, golf club
                                                     covers, golf tees, golf gloves, basketball
                                                     backboard, yo-yos, ornaments for the
                                                     Christmas tree, snow globes in class
                                                     028.

The above U.S. registrations for the IMGCL Trademarks are valid, subsisting, in full force and

effect, and all are incontestable pursuant to 15 U.S.C. § 1065. The registrations for the IMGCL

Trademarks constitute prima facie evidence of their validity and of IMGCL’S exclusive right to

use the IMGCL Trademarks pursuant to 15 U.S.C. § 1057(b). True and correct copies of the

Federal Trademark Registrations for the above IMGCL Trademarks are attached hereto as

Exhibit 5.

       52.    As a result of the extensive use of IMGCL Trademarks in connection with a wide

variety of licensed merchandise promoted, sold and/or rendered in the United States and abroad,

as well as widespread use in connection with a broad array of sponsorship activities spanning



                                              61
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 62 of 78 PageID #:282




diverse industries, such trademarks have for many decades, and long prior to any use made by

Defendants, functioned as unique identifiers and synonyms in the public mind for IMGCL. As a

result, IMGCL Trademarks are famous and possess significant goodwill of great value to

IMGCL.

           53.   To protect IMGCL Trademarks from infringement, dilution, disparagement, and

misappropriation, IMGCL, in collaboration with CAPS, has established a comprehensive

program of trademark protection, including regularly investigating suspicious websites identified

in proactive Internet sweeps and reported by consumers.

OSU Board of Regents

           54.   Plaintiff OSU Board of Regents is an institution corporate organized and existing

under the constitution and laws of the State of Oklahoma, including Okla. Const. art. 6, § 31a

and 70 Okla. Stat. § 3412 (2014). The campus of OSU has its principal place of business in

Stillwater, Oklahoma 74078. The governing body of OSU is the OSU Board of Regents. The

OSU Board of Regents oversees management of OSU, including management of its trademark

affairs.

           55.   OSU, established as a land-grant university in 1890, is the flagship institution of

the Oklahoma State University System. OSU offers a wide range of undergraduate, graduate and

professional programs for its more than 35,000 students across its five campuses.

           56.   As a member of the Big 12 Conference, OSU competes in sixteen (16) Division I

intercollegiate varsity sports. OSU has won fifty-two (52) NCAA National Championships, the

most in the Big 12 Conference and ranking fourth nationwide. OSU is one of only three Big 12

schools to have made appearances in a New Year’s Six Bowl game, the men’s basketball Final




                                                 62
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 63 of 78 PageID #:283




Four, the College World Series, and the Women’s College World Series since the inception of

the league.

        57.      The OSU Board of Regents is the owner of the famous and distinctive trademarks

of OSU and is responsible for protecting those trademarks.          The OSU Board of Regents

commercially exploits, protects and enforces rights in the famous and distinctive trademarks,

names, logos, symbols, emblems, uniform designs, uniform trade dress colors, and other

identifying indicia associated with OSU (collectively, the “OSU Trademarks”), including, but

not limited to, those that are the subject of valid and subsisting trademark registrations on the

Principal Register of the United States Patent and Trademark Office and those that the OSU

Board of Regents has adopted and used in commerce throughout the United States, including in

Illinois.     The OSU Board of Regents owns numerous United States federal trademark

registrations in a variety of classes and for a variety of different goods and services, including,

without limitation, many for apparel such as jerseys, shirts, caps, and other products in

international class 25. Among the OSU Trademarks are the word mark “OKLAHOMA STATE



UNIVERSITY” (reg. no. 3,192,894) and the OSU Logo:                       (reg. no. 2,623,574). A

non-exhaustive list of the famous and distinctive OSU Trademarks owned by the OSU Board of

Regents, registered before the United States Patent and Trademark Office, and currently in use in

commerce include the following:

     Registration          Trademark                          Goods and Services
      Number
                                               For: Clothing, namely, t-shirts, sweatshirts,
                                               cooking aprons and caps in class 025.
                      OKLAHOMA STATE
       3,192,894                               For: Education and entertainment services,
                        UNIVERSITY
                                               namely providing course of instruction at the
                                               university level; educational research, arranging
                                               and conducting athletic events and tournaments,
                                                63
Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 64 of 78 PageID #:284




                                     exhibitions, conferences, live performances and
                                     festivals in class 041.

                                     For: Clothing, namely, caps, footwear, hats,
  3,801,872                          jackets, jerseys, shirts, shoes, shorts, sweat pants,
                    O STATE
                                     sweat suits, sweaters, T-shirts, visors in class 025.

  1,979,819                          For: Clothing, namely athletic uniforms, caps,
                                     footwear, hats, jackets, jerseys, shirts, shoes,
                                     shorts, sweat pants, sweat shirts, sweat suits,
                                     sweaters, T-shirts, visors in class 025.

  2,623,574

                                     For: Clothing, namely, shirts and hats in class
                                     025.




  2,708,673
                                     For: Hats in class 025.




  1,602,422                          For: Clothing, namely men's and women's shirts
                                     in class 025.



                                     For: Clothing and sports clothing, apparel and
                                     outerwear, namely, t-shirts, shirts, sweatshirts,
                                     shorts, hats, caps and visors in class 025.

                                     For: Entertainment services, namely, organizing
                                     collegiate sporting events; entertainment in the
                                     nature of collegiate football, men's and women's
  3,944,747         BEDLAM           basketball, baseball, softball, soccer, wrestling,
                                     men's and women's tennis, men's and women's
                                     cross country, men's and women's golf, men's and
                                     women's indoor track and field, and men's and
                                     women's outdoor track and field events in class
                                     041.




                                     64
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 65 of 78 PageID #:285




The above U.S. registrations for the OSU Trademarks are valid, subsisting, in full force and

effect, and many are incontestable pursuant to 15 U.S.C. § 1065. The registrations for the OSU

Trademarks constitute prima facie evidence of their validity and of the OSU Board of Regents’

exclusive right to use the OSU Trademarks pursuant to 15 U.S.C. § 1057(b). True and correct

copies of the Federal Trademark Registrations for the above OSU Trademarks are attached

hereto as Exhibit 6.

       58.    OSU intercollegiate football, baseball, basketball and other athletic teams

(collectively, the “OSU Teams”) and the OSU Trademarks are widely known to and enormously

popular with both sports fans and the general public. The OSU Board of Regents has promoted

and advertised OSU, the OSU Teams and the OSU Trademarks extensively for many years. The

OSU Trademarks are among the most renowned and immediately recognizable marks in college

sports today. As a result of substantial advertising, promotion and media attention, and the OSU

Board of Regents’ extensive licensing and sponsorship program for a wide variety of goods and

services, the OSU Trademarks have acquired secondary meaning and represent significant

goodwill of great value to OSU, the OSU Board of Regents and the OSU Teams.

       59.    Millions of fans have attended OSU sports games and related events, enjoyed

television and radio broadcasts of OSU games and related events, and purchased merchandise

bearing the OSU Trademarks to identify with their favorite OSU Team. Thousands more visit

<go.okstate.edu>, the official OSU athletics website, which prominently displays the OSU

Trademarks.

       60.    A significant aspect of the OSU Board of Regents’ business and resulting

revenues has been for many years, and continues to be, the merchandising and licensing of the

OSU Trademarks. The OSU Board of Regents, in conjunction with its licensing agent IMG



                                              65
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 66 of 78 PageID #:286




College Licensing, LLC (“IMGCL”), has entered into numerous licensing agreements in the

United States and around the world, authorizing use of the OSU Trademarks on a wide variety of

products, including apparel, caps, jewelry, toys, furniture, pennants, and bags, among others

(collectively, “OSU Products”). Retail sales revenue in fiscal year 2017 of OSU Products totaled

more than twenty-eight (28) million dollars.

       61.     The OSU Board of Regents, directly and through authorized licensees, has

established and maintained high standards of quality for OSU Products, and continues to

maintain stringent quality control over licensees and other authorized users of the OSU

Trademarks.

       62.     In supervising licensees, the OSU Board of Regents provides licensees and

licensed product manufacturers with specifications setting forth extensive details with respect to

use of the OSU Trademarks, including typeface and typography, color renderings, official

uniform scripts, graphic designs, materials, workmanship, and quality. All OSU Products and

designs appearing thereon are reviewed under these strict quality control procedures.

       63.     As a result of the extensive use of the OSU Trademarks, not only in connection

with OSU’s well-known sports games, exhibitions and services, but also in connection with a

wide variety of licensed merchandise promoted, sold and/or rendered in the United States and

abroad, as well as widespread use in connection with a broad array of sponsorship activities

spanning diverse industries, such trademarks have for many decades, and long prior to any use

made by Defendants, functioned as unique identifiers and synonyms in the public mind for OSU

and the affiliated and related OSU Teams. As a result, the OSU Trademarks are famous and

possess significant goodwill of great value to OSU, the OSU Board of Regents, and its affiliated

and related OSU Teams.



                                               66
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 67 of 78 PageID #:287




       64.     The MLB Trademarks, the NBA Trademarks, the NHL Trademarks, the NFL

Trademarks, the IMGCL Trademarks, and the OSU Trademarks are hereinafter collectively

referred to as “Plaintiffs’ Trademarks.”

The Defendants

       65.     Defendants are individuals and business entities who, upon information and

belief, reside in the People’s Republic of China or other foreign jurisdictions. Defendants

conduct business throughout the United States, including within the State of Illinois and this

Judicial District, through the operation of the fully interactive commercial websites and online

marketplaces operating under the Defendant Internet Stores. Each Defendant targets the United

States, including Illinois, and has offered to sell Counterfeit Products to consumers within the

United States, including the State of Illinois.

       66.     On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell products using counterfeit versions of many of Plaintiffs’ Trademarks in the same

transaction, occurrence, or series of transactions or occurrences. Tactics used by Defendants to

conceal their identities and the full scope of their counterfeiting operation make it virtually

impossible for Plaintiffs to learn Defendants’ true identities and the exact interworking of their

counterfeit network.     In the event that Defendants provide additional credible information

regarding their identities, Plaintiffs will take appropriate steps to amend the Amended

Complaint.

                        IV. DEFENDANTS’ UNLAWFUL CONDUCT

       67.     The fame of Plaintiffs’ Trademarks and the success of Plaintiffs’ respective

athletic brands and affiliated variety of products, including apparel, caps, jewelry, toys, furniture,



                                                  67
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 68 of 78 PageID #:288




pennants, and bags, among others (collectively, “Plaintiffs’ Genuine Products”), has resulted in

significant counterfeiting of the trademarks owned by these entities. TML administers CAPS on

behalf of its members, MLBP, NHLE, NBAP, IMGCL and NFLP.                   CAPS has created an

extensive anti-counterfeiting program, which includes regularly investigating suspicious

websites and online marketplace listings identified in proactive Internet sweeps and reported by a

variety of informants in response to the significant counterfeiting of Plaintiffs’ Trademarks. In

recent years, CAPS, on behalf of its above-identified members, has identified thousands of

domain names linked to fully interactive, commercial websites and marketplace listings on

platforms such as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com, and Dhgate, including

the Defendant Internet Stores, which are offering for sale and selling Counterfeit Products to

consumers in this Judicial District and throughout the United States. Despite Plaintiffs’ and

CAPS’ collective enforcement efforts, Defendants have persisted in creating the Defendant

Internet Stores. Internet websites like the Defendant Internet Stores are estimated to receive tens

of millions of visits per year and to generate over $135 billion in annual online sales. According

to an intellectual property rights seizures statistics report issued by Homeland Security, the

manufacturer’s suggested retail price (MSRP) of goods seized by the U.S. government in fiscal

year 2017 was over $1.2 billion. Internet websites like the Defendant Internet Stores are also

estimated to contribute to tens of thousands of lost jobs for legitimate businesses and broader

economic damages such as lost tax revenue every year.

       68.     Defendants facilitate sales of Counterfeit Products by designing the Defendant

Internet Stores so that they appear to unknowing consumers to be legitimate online retailers,

outlet stores, or wholesalers. Plaintiffs’ Genuine Products are very often sold in stores (both on

the ground and on the Internet) that carry products from all of the Plaintiffs, and many of the



                                                68
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 69 of 78 PageID #:289




Defendant Internet Stores likewise offer Counterfeit Products from multiple Plaintiffs. Many of

the Defendant Internet Stores look sophisticated and accept payment in U.S. dollars via credit

cards, Alipay, Amazon Pay, Western Union and/or PayPal. The Defendant Internet Stores often

include content and design elements that make it very difficult for consumers to distinguish such

counterfeit sites from a legitimate retailer selling Plaintiffs’ Genuine Products.           Many

Defendants further perpetuate the illusion of legitimacy on the Defendant Internet Stores by

falsely alleging to offer customer service and making unauthorized use of indicia of authenticity

and security that U.S. consumers have come to associate with legitimate retailers, including the

Visa®, MasterCard®, and/or PayPal® logos.

       69.     Upon information and belief, many Defendants also deceive unknowing

consumers by using one or more of Plaintiffs’ Trademarks without authorization within the

content, text, and/or meta-tags of their websites in order to attract various search engines

crawling the Internet looking for websites relevant to consumer searches for one or more of

Plaintiffs’ Genuine Products. Additionally, upon information and belief, Defendants use other

unauthorized search engine optimization (SEO) tactics and social media spamming so that the

Defendant Internet Stores listings are displayed at or near the top of relevant search results and

misdirect consumers searching for one or more of Plaintiffs’ Genuine Products.               Other

Defendants only show Plaintiffs’ Trademarks in product images while using strategic item titles

and descriptions that will trigger their listings when consumers are searching for Plaintiff’s

Genuine Products. Upon information and belief, those Defendants that do not use Plaintiffs’

Trademarks in searchable text do so in an effort to avoid detection of their Counterfeit Products.

       70.     Defendants go to great lengths to conceal their identities and often use multiple

fictitious names and addresses to register and operate their network of Defendant Internet Stores.



                                                69
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 70 of 78 PageID #:290




For example, many of Defendants’ names and physical addresses used to register the Defendant

Domain Names are incomplete, contain randomly typed letters, or fail to include cities or states.

Other Defendant Domain Names use privacy services that conceal the owners’ identity and

contact information. On information and belief, Defendants regularly create new websites and

online marketplace accounts on various platforms using the identities listed in Schedule A to the

Amended Complaint, as well as other unknown fictitious names and addresses. Such Defendant

Internet Store registration patterns are one of many common tactics used by the Defendants to

conceal their identities, the full scope and interworking of their counterfeiting operation, and to

avoid being shut down.

       71.     Even though Defendants operate under multiple fictitious names, there are

numerous similarities among the Defendant Internet Stores.           For example, many of the

Defendant websites have virtually identical layouts, even though different aliases were used to

register the respective domain names. Many of the Defendant Internet Stores sell counterfeit

versions of products purporting to emanate from all of, or nearly all of, the Plaintiffs. In

addition, the Counterfeit Products for sale in many of the Defendant Internet Stores bear the

same or similar irregularities and/or indicia that identifies them as being counterfeit, suggesting

that the Counterfeit Products were manufactured by and/or obtained from a common source and

that Defendants are interrelated.    The Defendant Internet Stores also include other notable

common features, including use of the same domain name registration patterns, unique shopping

cart platforms, accepted payment methods, check-out methods, metadata, illegitimate SEO

tactics, HTML user-defined variables, domain redirection, lack of contact information,

identically or similarly priced items and volume sales discounts, the same incorrect grammar and

misspellings, similar hosting services, and similar name servers.



                                                70
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 71 of 78 PageID #:291




       72.     In addition to operating under multiple fictitious names, Defendants in this case

and defendants in other similar cases against online counterfeiters use a variety of other common

tactics to evade enforcement efforts. For example, counterfeiters like Defendants will often

register new domain names or online marketplace accounts under new aliases once they receive

notice of a lawsuit. Counterfeiters also often move website hosting to rogue servers located

outside the United States once notice of a lawsuit is received. Rogue servers are notorious for

ignoring take down demands sent by brand owners. Counterfeiters also typically ship products

in small quantities via international mail to minimize detection by U.S. Customs and Border

Protection.

       73.     Further, counterfeiters such as Defendants typically operate multiple credit card

merchant accounts and PayPal accounts behind layers of payment gateways so that they can

continue operation in spite of Plaintiffs’ enforcement efforts.        On information and belief,

Defendants maintain off-shore bank accounts and regularly move funds from their PayPal

accounts or other financial accounts to off-shore bank accounts outside the jurisdiction of this

Court. Indeed, analysis of PayPal transaction logs from previous similar cases indicates that off-

shore counterfeiters regularly move funds from U.S.-based PayPal accounts to China-based bank

accounts outside the jurisdiction of this Court.

       74.     Defendants, without any authorization or license from any of the Plaintiffs, have

knowingly and willfully used and continue to use one or more of Plaintiffs’ Trademarks in

connection with the advertisement, distribution, offering for sale, and/or sale of the Counterfeit

Products into the United States and Illinois over the Internet. Each Defendant Internet Store

offers Counterfeit Products for sale to residents of the United States, including Illinois, and offers

shipping of Counterfeit Products to the United States, including Illinois.



                                                   71
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 72 of 78 PageID #:292




       75.     Defendants’ use of one or more of Plaintiffs’ Trademarks in connection with the

advertising, distribution, offering for sale and/or sale of Counterfeit Products, including to

residents of Illinois, is likely to cause and has caused confusion, mistake, and deception by and

among consumers and is irreparably harming Plaintiffs.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       76.     Plaintiffs hereby re-allege and incorporate by reference the allegations set forth in

paragraphs 1 through 75.

       77.     This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit or infringing imitations of one or more of Plaintiffs’

Trademarks in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. Plaintiffs’ Trademarks are highly distinctive marks. Consumers have come to

expect the highest quality from Plaintiffs’ respective products sold or marketed under Plaintiffs’

Trademarks.

       78.     Defendants have sold, offered to sell, marketed, distributed and advertised, and

are still selling, offering to sell, marketing, distributing and advertising products using

counterfeit or infringing reproductions of one or more of Plaintiffs’ Trademarks without

Plaintiffs’ permission or consent.

       79.     Plaintiffs are the owners and/or the exclusive licensees of their respective

Plaintiffs’ Trademarks. The U.S. Registrations for Plaintiffs’ Trademarks (Exhibits 1-5) are in

full force and effect. Upon information and belief, Defendants have knowledge of Plaintiffs’

rights in Plaintiffs’ Trademarks, and are willfully infringing and intentionally using counterfeits

or infringements of one or more of Plaintiffs’ Trademarks. Defendants’ willful, intentional and

unauthorized use of one or more of Plaintiffs’ Trademarks is likely to cause and is causing

                                                72
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 73 of 78 PageID #:293




confusion, mistake, and deception as to the origin and quality of the counterfeit or infringing

goods among the general public.

        80.    Defendants’     activities   constitute   willful   trademark   infringement     and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

        81.    Plaintiffs have no adequate remedy at law, and if Defendants’ actions are not

enjoined, Plaintiffs will continue to suffer irreparable harm to their reputation and the goodwill

of their well-known Plaintiffs’ Trademarks.

        82.    The injuries and damages sustained by Plaintiffs have been directly and/or

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and/or sale of the Counterfeit Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

        83.    Plaintiffs hereby re-allege and incorporate by reference the allegations set forth in

paragraphs 1 through 82.

        84.    Defendants’ promotion, marketing, offering for sale, and/or sale of the

Counterfeit Products has created and is creating a likelihood of confusion, mistake, and

deception among the general public as to the affiliation, connection, or association with

Plaintiffs, or as to the origin, sponsorship, or approval of Defendants’ Counterfeit Products by

Plaintiffs.

        85.    By using one or more of Plaintiffs’ Trademarks on the Counterfeit Products,

Defendants create a false designation of origin and a misleading representation of fact as to the

origin and sponsorship of the Counterfeit Products.




                                                 73
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 74 of 78 PageID #:294




       86.     Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the Counterfeit Products to the general public involves the use of

counterfeit marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

       87.     Plaintiffs have no adequate remedy at law and, if Defendants’ actions are not

enjoined, Plaintiffs will continue to suffer irreparable harm to their respective reputations and the

goodwill of Plaintiffs and their respective Plaintiffs’ Trademarks.

                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

       88.     Plaintiffs hereby re-allege and incorporate by reference the allegations set forth in

paragraphs 1 through 87.

       89.     Defendants have engaged in acts violating Illinois law including, but not limited

to, passing off their Counterfeit Products as those of one or more of the Plaintiffs, causing a

likelihood of confusion and/or misunderstanding as to the source of their goods, causing a

likelihood of confusion and/or misunderstanding as to an affiliation, connection, or association

with one or more of the Plaintiffs’ Genuine Products, representing that their products have any or

all of Plaintiffs’ approval when they do not, and engaging in other conduct which creates a

likelihood of confusion or misunderstanding among the public.

       90.     The foregoing Defendants’ acts constitute a willful violation of the Illinois

Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

       91.     Plaintiffs have no adequate remedy at law, and Defendants’ conduct has caused

Plaintiffs to suffer damage to their respective reputations and the goodwill of Plaintiffs and their

respective Plaintiffs’ Trademarks. Unless enjoined by the Court, Plaintiffs will suffer future

irreparable harm as a direct result of Defendants’ unlawful activities.



                                                 74
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 75 of 78 PageID #:295




                                  PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

   confederates, and all persons acting for, with, by, through, under or in active concert with

   them be temporarily, preliminarily and permanently enjoined and restrained from:

      a. using any of Plaintiffs’ Trademarks or any reproductions, counterfeit copies, or

          colorable imitations thereof in any manner in connection with the distribution,

          promotion, marketing, advertising, offering for sale, or sale of any product that is not

          one of Plaintiffs’ Genuine Products or is not authorized by Plaintiffs to be sold in

          connection with Plaintiffs’ Trademarks;

      b. passing off, inducing, or enabling others to sell or pass off any products as Plaintiffs’

          Genuine Products or any other products produced by Plaintiffs that are not Plaintiffs’,

          or not produced under the authorization, control, or supervision of Plaintiffs and

          approved by Plaintiffs for sale under Plaintiffs’ Trademarks;

      c. committing any acts calculated to cause consumers to believe that Defendants’

          Counterfeit Products are those sold under the authorization, control, or supervision of

          Plaintiffs, or are sponsored by, approved by, or otherwise connected with Plaintiffs;

      d. further infringing Plaintiffs’ Trademarks and damaging Plaintiffs’ goodwill; and

      e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

          moving, storing, distributing, returning, or otherwise disposing of, in any manner,

          products or inventory not manufactured by or for Plaintiffs, nor authorized by

          Plaintiffs to be sold or offered for sale, and which bear any of Plaintiffs’ trademarks,




                                              75
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 76 of 78 PageID #:296




           including the Plaintiffs’ Trademarks, or any reproductions, counterfeit copies, or

           colorable imitations thereof;

2) Entry of an Order that, at Plaintiffs’ choosing, the registrant of the Defendant Domain Names

   shall be changed from the current registrant to Plaintiffs, and that the domain name registries

   for the Defendant Domain Names, including, but not limited to, VeriSign, Inc., Neustar, Inc.,

   Afilias Limited, CentralNic, Nominet, and the Public Interest Registry, shall unlock and

   change the registrar of record for the Defendant Domain Names to a registrar of Plaintiffs’

   selection, and that the domain name registrars, including, but not limited to, GoDaddy

   Operating     Company,       LLC        (“GoDaddy”),    Name.com,       PDR     LTD.     d/b/a

   PublicDomainRegistry.com (“PDR”), and Namecheap Inc. (“Namecheap”), shall take any

   steps necessary to transfer the Defendant Domain Names to a registrar account of Plaintiffs’

   selection; or that the same domain name registries shall disable the Defendant Domain

   Names and make them inactive and untransferable;

3) Entry of an Order that, upon Plaintiffs’ request, those in privity with Defendants and those

   with notice of the injunction, including, without limitation, any online marketplace platforms

   such as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com, Dhgate, Facebook, and

   Instagram, web hosts, sponsored search engine or ad-word providers, credit cards, banks,

   merchant account providers, third party processors and other payment processing service

   providers, Internet search engines such as Google, Bing, and Yahoo, and domain name

   registrars, including, but not limited to, GoDaddy, Name.com, PDR, and Namecheap,

   (collectively, the “Third Party Providers”) shall:

       a. disable and cease providing services being used by Defendants, currently or in the

           future, to engage in the sale of goods using Plaintiffs’ Trademarks;



                                                76
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 77 of 78 PageID #:297




       b. disable and cease displaying any advertisements used by or associated with

           Defendants in connection with the sale of counterfeit and infringing goods using

           Plaintiffs’ Trademarks; and

       c. take all steps necessary to prevent links to the Defendant Domain Names identified

           on Schedule A from displaying in search results, including, but not limited to,

           removing links to the Defendant Domain Names from any search index;

4) That Defendants account for and pay to Plaintiffs all profits realized by Defendants by reason

   of Defendants’ unlawful acts herein alleged and that the amount of damages for infringement

   of Plaintiffs’ Trademarks be increased by a sum not exceeding three times the amount thereof

   as provided by 15 U.S.C. § 1117;

5) In the alternative, that Plaintiffs be awarded statutory damages for willful trademark

   counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of

   Plaintiffs’ Trademarks;

6) That Plaintiffs be awarded their reasonable attorneys’ fees and costs; and

7) Award any and all other relief that this Court deems just and proper.




                                               77
   Case: 1:19-cv-04412 Document #: 11 Filed: 07/02/19 Page 78 of 78 PageID #:298




Dated this 2nd day of July 2019.      Respectfully submitted,


                                      /s/ Justin R. Gaudio
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      Allyson M. Martin
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080 / 312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      amartin@gbc.law

                                      Attorneys for Plaintiffs
                                      NBA Properties, Inc., MLB Advanced Media, L.P.,
                                      Major League Baseball Properties, Inc., NHL
                                      Enterprises, L.P., NFL Properties LLC, IMG
                                      College Licensing, LLC and Board of Regents for
                                      the Oklahoma Agricultural and Mechanical
                                      Colleges




                                        78
